 



Exhibit 10.1
EMPLOYMENT AGREEMENT
     This Employment Agreement (the “Agreement”), dated as of March 27, 2008
(the “Effective Date”), is made and entered into by and among Michael O. Johnson
(“Executive”), HERBALIFE INTERNATIONAL OF AMERICA, INC., a Nevada corporation
(the “Company”) and, solely for purposes of Section 2(a) hereof, HERBALIFE LTD.,
an entity organized under the laws of the Cayman Islands (“Parent”).
RECITALS

  A.   The Company is engaged primarily in the distribution of weight
management, nutritional and personal care products through a “multi-level”
marketing system.     B.   The Company desires to be assured of the services of
Executive by employing Executive in the capacity and on the terms set forth
below.     C.   Executive desires to commit himself to serve the Company on the
terms herein provided.     D.   The Company and Executive desire that this
Agreement be intended as the final expression of their agreement with respect to
the subject matter hereof and that this Agreement supersedes and may not be
contradicted by, modified or supplemented by any prior or contemporaneous
agreement, written or oral, with respect thereto, including, without limitation,
the employment agreement by and among the Executive, the Company and Herbalife
International of America, Inc., a California corporation, dated as of April 3,
2003, as amended (the “Prior Employment Agreement”), which Prior Employment
Agreement is hereby deemed terminated and of no further force and effect.

AGREEMENT
          NOW, THEREFORE, in consideration of the foregoing and of the
respective covenants and agreements set forth below, the parties hereto agree as
follows:

1.   Employment Period. The Company shall employ Executive and Executive shall
continue in the employ of the Company for the period commencing on the Effective
Date and ending as provided in Section 4 hereof (the “Term”). Except for any
covenants or agreements contained herein which by their terms are to be
performed or observed following the termination of the Term, upon the
termination of the Term, this Agreement and all of its provisions shall
terminate and shall cease to have any force or effect.   2.   Duties.

  (a)   During the Term, Executive shall serve as the Chief Executive Officer of
the Company and Parent, with all of the authority, duties and responsibilities
commensurate with such position and such other duties commensurate with his
position as are assigned to Executive from time to time by the Board of
Directors of the Company and/or the Board of Directors of Parent (referred to
individually

 



--------------------------------------------------------------------------------



 



and collectively as the “Board”). During the Term, Executive shall report to the
Board. With respect to all elections of directors to the Board of Directors of
Parent during the Term in which Executive is to participate (i.e., elections for
Class I directors, or such other elections to the extent Executive is moved to a
different class of directors or the Board of Directors of Parent is
declassified), the Board of Directors of Parent shall nominate, and use its best
efforts to elect, Executive to serve as a member of the Board. Executive will
work principally in the Los Angeles, California offices of the Company, but will
also conduct such business travel as is reasonably required to fulfill his
duties hereunder.

  (b)   During the Term, Executive shall devote substantially all his working
time, attention, skill and efforts to the business and affairs of the Company,
and shall not commence employment with or serve as a consultant to, any other
company; provided, however, the foregoing shall not preclude Executive from
devoting a reasonable amount of time to managing Executive’s investments and
personal affairs and to charitable and civic activities (including serving on
the boards of directors of not-for-profit organizations) and, with the consent
of the Board and so long as such activities do not materially interfere with
Executive’s performance of his duties hereunder, serving on the boards of
directors of for-profit entities.

3.   Compensation and Related Matters.

  (a)   Salary. During the Term, Executive shall receive a salary at the per
annum rate of One million and two hundred thousand dollars ($1,200,000), payable
semi-monthly or otherwise in accordance with the Company’s payroll practices for
senior executives. Executive’s annual base salary shall be subject to review
from time to time for possible increases by the Board of Directors of Parent.
Executive’s base salary may be increased (but not decreased) and, as increased
from time to time, shall be referred to as the “Base Salary.”     (b)  
Expenses. The Company shall reimburse Executive for all reasonable travel and
other reasonable out-of-pocket business expenses (including all such expenses
related to Executive’s maintenance of his home office, including all such
expenses related to the procurement and/or maintenance of a personal computer,
internet connection, fax and telephone (including wireless) service) incurred by
Executive in the performance of his duties under this Agreement upon evidence of
payment and otherwise in accordance with the Company’s policies and procedures
in effect from time to time. In addition, the Company will pay all reasonable
out-of-pocket attorneys’ fees and financial representation costs incurred by
Executive in connection with the evaluation and negotiation of this Agreement in
an amount not to exceed $60,000. In no event shall any such reimbursements or
other payments made pursuant to this Section 3(b) be paid later than the end of
the calendar year following the year in which the expense was incurred.

2



--------------------------------------------------------------------------------



 



    (c)   Employee Benefits. During the Term, Executive and, to the extent
provided for under the terms of the plan or arrangement, Executive’s qualified
dependents (within the meaning of the plan or arrangement) shall be entitled to
participate in or receive benefits under each benefit plan or arrangement made
available by the Company to its senior executives including, without limitation,
those relating to group medical, dental, vision, long-term disability, directors
and officers insurance coverage, accidental death and dismemberment, and life
insurance, on terms no less favorable in the aggregate than those applicable to
any other senior executive of the Company, subject to and on a basis consistent
with the terms, conditions and overall administration of such plans and subject
to the Company’s right to modify, amend or terminate any such plan or
arrangement. Executive shall be eligible to participate in the Company’s 401K
program and the Company’s Deferred Compensation program.

  (d)   Life Insurance. During the Term, the Company will pay in each calendar
year all premiums due in such calendar year for a ten-year fixed premium term
life insurance policy on Executive’s life in the amount of $10 million issued by
an insurance carrier reasonably acceptable to Executive, so long as and to the
extent that Executive is insurable. Executive shall have the right to designate
both the owner and the beneficiary of such term life insurance policy. Executive
agrees to undergo any and all reasonable physical examinations that are
necessary for the issuance and/or renewal of said term life insurance policy.
After the expiration of the Term, such policy shall be either owned by
Executive, or if owned by the Company, portable to Executive, with Executive
retaining the right to elect to continue coverage under such policy at his own
cost.     (e)   Annual Bonus. During the Term, in addition to the Base Salary,
Executive will have the opportunity to earn an annual target bonus in such
amounts, and based upon such targets, established annually by the Board of
Directors of Parent. The annual target bonus amounts and the target
determination procedures are set forth on Annex A attached hereto. Any bonus
earned during the Term will be deemed to have been earned as of the last day of
the relevant calendar year, but will be paid in the calendar year following the
calendar year to which such bonus relates at such time bonuses are paid to the
Company’s other senior executives (but in no event later than two weeks
following the date on which the final audited financial statements with respect
to the relevant fiscal year are presented to the Board).     (f)   Sign-On
Bonus. Executive shall be entitled to receive an aggregate cash payment equal to
$1,500,000, payable in a single lump-sum within thirty (30) days following the
Effective Date (the “Sign-On Bonus”). In the event that Executive’s employment
with the Company terminates as a result of a termination by the Company for
Cause (as defined in Section 4(c) hereof) or by Executive without Good Reason
(as defined in Section 4(d) hereof) at any time within a period of twenty four
(24) months following the Effective Date, Executive shall be required to repay
to the Company an amount equal to Executive’s after-tax remainder as to one-half
(1/2) of the Sign-On Bonus. Such amount shall be repaid to the Company no later
than thirty (30) days following such termination date.

3



--------------------------------------------------------------------------------



 



  (g)   Vacation. Executive shall be entitled to five (5) weeks paid vacation
during each year of the Term. Unused vacation in any year shall carry over to
subsequent years without limitation, unless otherwise provided in a vacation pay
policy that is generally applicable to the senior executives of the Company.    
(h)   Retiree Medical Benefits. In the event that Executive remains in the
continued employment with the Company for at least four (4) years following the
Effective Date (except as otherwise provided in Section 4 hereof), upon
Executive’s subsequent termination of employment with the Company for any reason
other than a termination of employment by the Company for Cause, Executive and
his spouse as of the Effective Date (so long as she remains married to
Executive) shall be entitled to continued medical benefits under a
Company-provided medical plan on the same basis as active employees of the
Company until Executive and his spouse reach age 65; it being understood and
agreed that in the event Executive predeceases his current spouse at a time when
they are married, such spouse shall be entitled to receive medical benefits in
accordance with this Section 3(h) until she reaches age 65. The Company shall
gross-up for tax purposes the income, if any, arising from the Company providing
Executive with the benefits under this Section 3(h) that is treated as
nondeductible taxable income to Executive so that the economic benefit is the
same to Executive as if such benefits were provided on a non-taxable basis to
Executive. In the event that Executive commences employment outside of the
Company prior to Executive reaching the age of 65, the benefits under this
Section 3(h) shall be reduced or eliminated to the extent that Executive
receives substantially similar medical benefits in connection with any
subsequent employment while Executive has such subsequent employment. For the
avoidance of doubt, it is understood and agreed that the insurance, if any,
provided to Executive in connection with any subsequent employment shall be the
primary insurance and the insurance, if any, provided by the Company shall be
the secondary insurance during the term of such subsequent employment. Payments
or reimbursements to Executive in connection with the benefits provided under
this Section 3(h) shall be paid no later than the end of the calendar year
following the year in which the expense was incurred.     (i)   Long-Term
Incentives.

  (i)   On the Effective Date, Executive shall receive the following equity
awards in accordance with the terms and conditions of the Herbalife Ltd. 2005
Stock Incentive Plan:

  (A)   759,790 stock appreciation rights (the “2008 SARs”) with respect to the
common shares of Parent (the “Common Shares”) (A) with a per share base price
equal to the fair market value of a Common Share on the date of grant, (B) with
a seven (7) year term and (C) to become vested based on the achievement of
specified levels of compound annual growth rate of the Common Shares, subject to
Executive’s continued employment with the Company for four

4



--------------------------------------------------------------------------------



 



years from the date of grant, except as otherwise provided in the applicable
award agreement (substantially in the forms attached hereto as Annex B-1 and
B-2) (the “SAR Award Agreements”); and

  (B)   a restricted stock unit award (the “2008 RSUs”) with respect to 130,480
Common Shares to become vested at a rate of 30% per year on each of the first
three anniversaries of the date of grant and 10% on the fourth anniversary of
the date of grant, subject to Executive’s continued employment with the Company
through each applicable vesting date, except as otherwise provided in the
applicable award agreement (substantially in the form attached hereto as Annex
C) (the “RSU Award Agreement”).

  (ii)   In addition to the 2008 SARs and the 2008 RSUs, Executive shall be
eligible to participate in the Company’s long-term incentive plan for its senior
executives, if any. The size, form, and timing of grants, if any, shall be
consistent with competitive practice, internal position responsibilities and
performance, and shall be subject to the approval of the independent members of
the Board of Directors of Parent, based on the recommendation of the
Compensation Committee of the Board of Directors of Parent (the “Committee”).

  (j)   Deductions and Withholdings. All amounts payable or which become payable
hereunder shall be subject to all deductions and withholdings required by law.

4.   Termination. Executive’s services for the Company and the Term of this
Agreement may be terminated under the following circumstances:

  (a)   Death. Executive’s services hereunder shall terminate upon his death. In
the case of Executive’s death, the Company shall pay or provide the following
benefits to Executive’s beneficiaries or estate, as appropriate: (i) his then
current accrued and unpaid Base Salary through his date of death as well as 100%
of any accrued and unpaid bonus for any years preceding the year of termination,
payable as set forth in Section 4(h), (ii) a pro rata bonus payment for the year
of termination based on actual results, payable in the year following such
termination at such time bonuses are paid to the Company’s other senior
executives (based on actual results and the number of months worked in the
applicable fiscal year of the Company), (iii) the 2008 SARs shall become vested
and exercisable subject to and in accordance with the SAR Award Agreements,
(iv) the 2008 RSUs described in Section 3(i)(B) hereof shall become vested in
accordance with the RSU Award Agreement, (v) the retiree medical benefits
described in Section 3(h) hereof without regard to whether Executive has been
employed by the Company for at least four years following the Effective Date,
and (vi) other benefits and payments to which Executive is then entitled
hereunder in accordance with the terms hereof or pursuant to Section 4(k) in
accordance with the terms of such plan or arrangement.

5



--------------------------------------------------------------------------------



 



  (b)   Disability. If a Disability (as defined below) of Executive occurs
during the Term, the Board may give Executive written notice of its intention to
terminate his employment while Executive continues to be subject to such
Disability. In such event, Executive’s services with the Company shall terminate
as of the date specified in such notice. In the case of a termination as a
result of a Disability, the Company shall pay or provide Executive with the
following: (i) his then current accrued and unpaid Base Salary through his date
of termination as well as 100% of any accrued and unpaid bonus for any years
preceding the year of termination, payable as set forth in Section 4(h), (ii) a
pro rata bonus payment for the year of termination based on actual results,
payable in the year following such termination at such time bonuses are paid to
the Company’s other senior executives (based on actual results and the number of
months worked in the applicable fiscal year of the Company), (iii) the 2008 SARs
shall become vested and exercisable subject to and in accordance with the SAR
Award Agreements, (iv) the 2008 RSUs described in Section 3(i)(B) hereof shall
become vested in accordance with the RSU Award Agreement, (v) the retiree
medical benefits described in Section 3(h) hereof without regard to whether
Executive has been employed by the Company for at least four years following the
Effective Date, and (vi) other benefits and payments to which Executive is then
entitled hereunder in accordance with the terms hereof or pursuant to
Section 4(k) in accordance with the terms of such plan or arrangement. For the
purpose of this Section 4(b), “Disability” shall mean Executive’s inability to
perform his duties for the Company on a full-time basis for 180 days (whether or
not consecutive) in any twelve (12) month period. During any period of time in
which Executive is prevented from performing his duties for the Company as a
result of any physical or mental incapacitation, but prior to termination of the
Term on account of Executive’s Disability, Executive shall receive his full
compensation hereunder as if actively at work. Notwithstanding the foregoing, in
the event that as a result of absence because of mental or physical incapacity
Executive incurs a “separation from service” within the meaning of such term
under “Code Section 409A” (as defined in Section 20(a) hereof), Executive shall
on such date automatically be terminated from employment as a Disability
termination.     (c)   Termination by the Company for Cause. The Board may
terminate Executive’s services hereunder for Cause (as defined below) at any
time upon written notice to Executive. In such event, Executive’s services shall
terminate as of the date specified in such notice. In the case of Executive’s
termination for Cause, the Company shall pay to Executive: (i) his then current
accrued and unpaid Base Salary through his date of termination as well as 100%
of any accrued and unpaid bonus for any years preceding the year of termination
(it being understood and agreed that Executive shall have no rights to receive a
bonus in respect of the year in which termination for Cause occurs), payable as
set forth in Section 4(h), and (ii) other benefits and payments to which
Executive is then entitled hereunder in accordance with the terms hereof or
pursuant to Section 4(k) in accordance with the terms of such plan or
arrangement. For purposes of this Agreement, the Board shall have “Cause” to
terminate Executive’s services hereunder in the event of any of the following
acts or circumstances: (A) Executive’s conviction of a

6



--------------------------------------------------------------------------------



 



felony or entering a plea of guilty or nolo contendere to any crime constituting
a felony (other than a traffic violation or by reason of vicarious liability);
(B) Executive’s substantial and repeated failure to attempt to perform
Executive’s lawful duties as contemplated in Section 2 of this Agreement, except
during periods of physical or mental incapacity; (C) Executive’s gross
negligence or willful misconduct with respect to any material aspect of the
business of the Company or any of its affiliates, which negligence or misconduct
has a material and demonstrable adverse effect on the Company; or (D) any
material breach of this Agreement or any material breach of any other written
agreement between Executive and the Company’s affiliates governing Executive’s
equity compensation arrangements (i.e., any agreement with respect to
Executive’s stock and/or stock options of any of the Company’s affiliates);
provided, however, that Executive shall not be deemed to have been terminated
for Cause in the case of clause (B), (C), or (D) above, unless any such breach
(if correctable) is not fully corrected prior to the expiration of the thirty
(30) calendar day period following delivery to Executive of the Company’s
written notice of its intention to terminate his employment for Cause describing
the basis therefor in reasonable detail.

  (d)   Termination by Executive for Good Reason. Executive may terminate his
services hereunder for Good Reason (as defined below); provided that Executive
first gives the Company a written notice of his intent to terminate for Good
Reason at least thirty (30) calendar days prior to the effective date of any
such termination, and, if Executive has Good Reason to terminate his services
hereunder, Executive’s services shall terminate upon such 30th calendar date. In
the event Executive terminates his employment for Good Reason, the Company shall
pay or provide Executive with the following: (i) his then current accrued and
unpaid Base Salary through his date of termination as well as 100% of any
accrued and unpaid bonus for any years preceding the year of termination,
payable as set forth in Section 4(h), (ii) an additional, lump-sum cash amount
equal to two times the sum of Executive’s Base Salary and Executive’s “Bonus
Level” (it being agreed that Executive’s Bonus Level shall be deemed to be equal
to two years’ of Base Salary), payable on the sixtieth (60th) day following
termination, subject to the provisions of Section 20(b) hereof; provided, that
payment in a lump-sum cash amount shall be effective January 1, 2009, and upon
any termination theretofore the amounts shall be paid as provided in Executive’s
previous employment agreement with the Company, subject to the provisions of
Section 20(b) hereof, (iii) a pro rata bonus payment for the year of termination
based on actual results, payable in the year following such termination at such
time bonuses are paid to the Company’s other senior executives (based on the
number of months worked in the applicable fiscal year of the Company), (iv) the
2008 SARs shall become vested and exercisable subject to and in accordance with
the SAR Award Agreements, (v) the 2008 RSUs described in Section 3(i)(B) hereof
shall become vested in accordance with the RSU Award Agreement, (vi) subject to
Section 20(b) hereof, if on the date of such termination Executive is subject to
a “trading blackout” or “quiet period” with respect to the Common Shares or if
the Company determines, upon the advice of legal counsel, that on the effective
date of such termination Executive may not trade in the Common Shares

7



--------------------------------------------------------------------------------



 



due to Executive’s possession of material non-public information, in each case,
which restriction or prohibition continues for a period of at least twenty
consecutive calendar days, Executive will be paid an additional lump sum amount
equal to $250,000 at the same time and on the same basis as the amount in clause
(ii) above is paid, (vii) outplacement services for up to six (6) months by a
provider selected and paid for by the Company in an amount not to exceed $20,000
(the “Outplacement Services”), (viii) the retiree medical benefits described in
Section 3(h) hereof without regard to whether Executive has been employed by the
Company for at least four years following the Effective Date, and (ix) other
benefits and payments to which Executive is then entitled hereunder in
accordance with the terms hereof or pursuant to Section 4(k) in accordance with
the terms of such plan or arrangement. For purposes hereof, the term “Good
Reason” shall mean, without the Executive’s consent, the occurrence of any of
the following circumstances unless such circumstances are fully corrected prior
to the expiration of the thirty (30) calendar day period following delivery to
the Company of Executive’s notice of intention to terminate his employment for
Good Reason describing such circumstances in reasonable detail: (A) an adverse
change in Executive’s title as CEO of the Company or Parent, Executive’s
involuntary removal from the Board of Directors of Parent, or the failure of
Executive to be nominated for the Board of Directors of Parent as provided in
Section 2(a) or elected to the Board of Directors of Parent at any time he is
nominated for election; (B) a substantial diminution in Executive’s duties,
responsibilities or authority for the Company, taken as a whole (except during
periods when Executive is unable to perform all or substantially all of
Executive’s duties or responsibilities as a result of Executive’s illness
(either physical or mental) or other incapacity); (C) a change in location of
the Company’s chief executive office to a location more than 50 miles from its
current location; (D) any other material breach of this Agreement by the
Company; or (E) the failure by any successor of the Company to assume in writing
the Company’s obligations under this Agreement. Executive shall be deemed to
have waived his rights to terminate his services hereunder for circumstances
constituting Good Reason if he shall not have provided to the Company a notice
of termination within sixty (60) calendar days immediately following his
knowledge of the circumstances constituting Good Reason.

  (e)   Termination by Executive Without Good Reason. Executive may terminate
his employment hereunder without Good Reason; provided that Executive first
gives the Company a written notice of termination at least fifteen (15) calendar
days prior to the effective date of any such termination. In the event Executive
terminates his employment without Good Reason, the Company shall pay to
Executive: (i) his then current accrued and unpaid Base Salary through his date
of termination as well as 100% of any accrued and unpaid bonus for any years
preceding the year of termination, payable as set forth in Section 4(h)
(it being expressly agreed that Executive shall have no rights to receive a
bonus in respect of the year in which termination occurs), and (ii) other
benefits and payments to which Executive is then entitled hereunder in
accordance with the terms hereof or pursuant to Section 4(k) in accordance with
the terms of such plan or arrangement.

8



--------------------------------------------------------------------------------



 



  (f)   Termination by the Company Without Cause. The Board may terminate
Executive’s services hereunder without Cause at any time upon written notice to
Executive. In such event, Executive’s services shall terminate as of the date
specified in such notice. In the event Executive’s services hereunder are
terminated by the Company without Cause, the Company shall pay or provide
Executive with the same benefits to which Executive would have been entitled had
his employment terminated in accordance with Section 4(d) hereof.     (g)   280G
Gross-Up. In the event that any amount or benefit that may be paid or otherwise
provided to or in respect of Executive by the Company or any affiliated company,
whether pursuant to this Agreement or otherwise, is or may become subject to the
tax imposed under Section 4999 of the Internal Revenue Code of 1986, as amended
(or any successor provision), the provisions of Annex D shall be applicable.    
(h)   Timing; No Duty to Mitigate. Except as otherwise provided in this
Section 4, any amounts payable to Executive upon his termination of employment
under this Section 4 shall be paid at such times as such amounts would have
otherwise been payable to Executive had Executive’s employment not been
terminated. Executive shall have no duty to seek to mitigate the above severance
benefits set forth in this Section 4, and any compensation derived by Executive
from alternative employment or otherwise shall not reduce the Company’s
obligations hereunder.     (i)   Resignation of Offices. Promptly following any
termination of Executive’s employment with the Company (other than by reason of
Executive’s death), Executive shall promptly deliver to the Company reasonably
satisfactory written evidence of Executive’s resignation as a member of the
Board of Directors of Parent and any other boards of directors of the Company or
any of its affiliates, any committee thereof and/or any office (e.g., office of
Chief Executive Officer) with the Company or any of its affiliates. The Company
shall be entitled to withhold payment of any amounts otherwise due pursuant to
this Section 4 until Executive has complied with the provisions of this
Section 4(i).     (j)   Release. As a precondition to the Company’s obligations
to make any of the payments specified in Sections 4(d) and 4(f) of this
Agreement, Executive or his guardian, estate or heirs, as appropriate, shall
execute and deliver to the Company a fully effective (i.e., there shall be no
further unsatisfied conditions to the effectiveness thereof and any applicable
revocation period shall have thereafter timely expired) general release in the
form attached hereto as Annex E within forty-five (45) days following
termination.   (k)   Employee Benefit Plan Rights. Following any termination of
Executive’s employment with the Company, any rights that may exist in
Executive’s favor to payment of any amount under any employee benefit plan or
arrangement of the Company other than those set forth in this Agreement shall be
made in accordance with the terms and conditions of any such employee benefit
plan or arrangement.

9



--------------------------------------------------------------------------------



 



5.   Confidential and Proprietary Information.

  (a)   The parties agree and acknowledge that during the course of Executive’s
employment, Executive will be given and will have access to and be exposed to
trade secrets and confidential information in written, oral, electronic and
other forms regarding the Company and its affiliates (which includes but is not
limited to all of its business units, divisions and affiliates) and their
business, equipment, products and employees, including, without limitation: the
identities of the Company’s and its affiliates’ distributors and customers and
potential distributors and customers (hereinafter referred to collectively as
“Distributors”), including, without limitation, the identity of Distributors
that Executive cultivates or maintains while providing services at the Company
or any of its affiliates using the Company’s or any of its affiliates’ products,
name and infrastructure, and the identities of contact persons with respect to
those Distributors; the particular preferences, likes, dislikes and needs of
those Distributors and contact persons with respect to product types, pricing,
sales calls, timing, sales terms, rental terms, lease terms, service plans, and
other marketing terms and techniques; the Company’s and its affiliates’ business
methods, practices, strategies, forecasts, pricing, and marketing techniques;
the identities of the Company’s and its affiliates’ licensors, vendors and other
suppliers and the identities of the Company’s and its affiliates’ contact
persons at such licensors, vendors and other suppliers; the identities of the
Company’s and its affiliates’ key sales representatives and personnel and other
employees; advertising and sales materials; research, computer software and
related materials; and other facts and financial and other business information
concerning or relating to the Company or any of its affiliates and their
business, operations, financial condition, results of operations and prospects.
Executive expressly agrees to use such trade secrets and confidential
information only for purposes of carrying out his duties for the Company and its
affiliates as he deems appropriate in his good faith judgment, and not for any
other purpose, including, without limitation, not in any way or for any purpose
that could reasonably be foreseen to be detrimental to the Company or any of its
affiliates; provided, Executive shall be permitted to disclose such trade
secrets and confidential information to third parties in the course of
performing his duties for the Company and its affiliates as he deems appropriate
in his good faith judgment provided that prior to such disclosure Executive
causes the intended recipient of such information to sign a confidentiality
agreement. Executive shall not at any time, either during the course of his
employment hereunder or after the termination of such employment, use for
himself or others, directly or indirectly, any such trade secrets or
confidential information, and, except as required by law or as permitted
hereunder, Executive shall not disclose such trade secrets or confidential
information, directly or indirectly, to any other person or entity. Trade secret
and confidential information hereunder shall not

10



--------------------------------------------------------------------------------



 



      include any information which (i) is already in or subsequently enters the
public domain, other than as a result of any unauthorized direct or indirect
disclosure by Executive, (ii) becomes available to Executive on a
non-confidential basis from a source other than the Company or any of its
affiliates, provided that Executive has no knowledge that such source is subject
to a confidentiality agreement or other obligation of secrecy or confidentiality
(whether pursuant to a contract, legal or fiduciary obligation or duty or
otherwise) to the Company or any of its affiliates or any other person or entity
or (iii) is approved for release by the board of directors of the Company or any
of its affiliates or the board of directors of the Company or any of its
affiliates makes available or authorizes Executive to make available to third
parties without an obligation of confidentiality.

  (b)   All physical property and all notes, memoranda, files, records,
writings, documents and other materials of any and every nature, written or
electronic, which Executive shall prepare or receive in the course of his
employment with the Company and which relate to or are useful in any manner to
the business now or hereafter conducted by the Company or any of its affiliates
are and shall remain the sole and exclusive property of the Company and its
affiliates, as applicable. Executive shall not remove from the Company’s
premises any such physical property, the original or any reproduction of any
such materials nor the information contained therein except for the purposes of
carrying out his duties to the Company or any of its affiliates and all such
property (except for any items of personal property not owned by the Company or
any of its affiliates), materials and information in his possession or under his
custody or control upon the termination of his employment (other than such
materials received by Executive solely in his capacity as a shareholder) or at
any other time upon request by the Company shall be immediately turned over to
the Company and its affiliates, as applicable.     (c)   All inventions,
improvements, trade secrets, reports, manuals, computer programs, tapes and
other ideas and materials developed or invented by Executive during the period
of his employment, either solely or in collaboration with others, which relate
to the actual or anticipated business or research of the Company or any of its
affiliates which result from or are suggested by any work Executive may do for
the Company or any of its affiliates or which result from use of the Company’s
or any of its affiliates’ premises or property (collectively, the
“Developments”) shall be the sole and exclusive property of the Company and its
affiliates, as applicable. Executive assigns and transfers to the Company his
entire right and interest in any such Development, and Executive shall execute
and deliver any and all documents and shall do and perform any and all other
acts and things necessary or desirable in connection therewith that the Company
or any of its affiliates may reasonably request, it being agreed that the
preparation of any such documents shall be at the Company’s expense. Nothing in
this paragraph applies to an invention which is exempt under the provisions of
California Labor Code Section 2870.

11



--------------------------------------------------------------------------------



 



  (d)   Following the termination of Executive’s employment, Executive will
reasonably cooperate with the Company (at the Company’s expense, if Executive
reasonably incurs any out-of-pocket costs with respect thereto, including, but
not limited to, lost salary or the value of vacation benefits used in connection
therewith) in any defense of any legal, administrative or other action in which
the Company or any of its affiliates or any of their distributors or other
business relations are a party or are otherwise involved, so long as any such
matter was related to Executive’s duties and activities conducted on behalf of
the Company or its Subsidiaries.     (e)   Following the termination of
Executive’s employment, the Company shall be allowed to exploit or otherwise use
Executive’s name, image, photograph, likeness or voice in a positive manner for
any legitimate business-related purposes, as determined in the Company’s
good-faith discretion, but only with Executive’s prior written consent (such
consent not to be unreasonably withheld, delayed or conditioned); provided,
however, that Executive’s prior written consent shall not be required in
connection with the Company’s, Parent’s or any of their respective affiliates’
use of Executive’s name, image, photograph, likeness or voice as required by
applicable law, including, without limitation, in connection with any required
filings with the Securities and Exchange Commission, the New York Stock Exchange
and the secretary of state (or equivalent governing body) of any jurisdiction of
incorporation or organization or where Parent, the Company or any of their
respective affiliates is qualified to do business.     (f)   The provisions of
this Section 5 and Section 6 shall survive any termination of this Agreement and
termination of Executive’s employment with the Company.

6.   Non-Solicitation.

  (a)   Executive acknowledges that in the course of his employment for the
Company he will become familiar with the Company’s and its affiliates’ trade
secrets and other confidential information concerning the Company and its
affiliates. Accordingly, Executive agrees that, during Executive’s employment
and for a period of twenty-four (24) months immediately thereafter (the
“Nonsolicitation Period”), he will not directly or indirectly through another
entity (i) induce or attempt to induce any employee or Distributor of the
Company or any of its affiliates to leave the employment of, or cease to
maintain its distributor relationship with, the Company or such affiliate, or in
any way interfere with the relationship between the Company or any such
affiliate and any employee or Distributor thereof, (ii) hire any person who was
an employee of the Company or any of its affiliates at any time during the
Nonsolicitation Period unless such person’s employment was terminated by the
Company or such affiliate or enter into a distributor relationship with any
person or entity who was a Distributor of the Company or any of its affiliates
at any time during the Nonsolicitation Period, (iii) induce or attempt to induce
any Distributor, supplier, licensor, licensee or other business relation of the
Company or any of its affiliates to cease doing business with the Company or
such affiliate, or in any way interfere with the relationship between

12



--------------------------------------------------------------------------------



 



      such Distributor, supplier, licensor, licensee or business relation and
the Company or any of its affiliates or (iv) use any trade secrets or other
confidential information of the Company or any of its affiliates to directly or
indirectly participate in any means or manner in any Competitive Business,
wherever located. “Competitive Business” means the development, marketing,
distribution or sale of weight management products, nutritional supplements or
personal care products through multi-level marketing or other direct selling
channels. “Participate” includes any direct or indirect interest in any
enterprise, whether as an officer, director, employee, partner, sole proprietor,
agent, representative, independent contractor, executive, franchisor,
franchisee, creditor, owner, distributor or otherwise; provided that the
foregoing activities shall not include the passive ownership (i.e., Executive
does not directly or indirectly participate in the business or management of the
applicable entity) of less than 5% of the stock of a publicly-held corporation
whose stock is traded on a national securities exchange and which is not
primarily engaged in a Competitive Business.

  (b)   Except as otherwise provided in Section 2(b), as long as Executive is
employed by the Company, Executive agrees that he will not, except with the
express written consent of the Board, become engaged in, render services for, or
permit his name to be used in connection with any business other than the
business of the Company and its affiliates.     (c)   Executive has agreed to be
bound by the covenants contained in this Section 6 for the purpose of preserving
for the Company’s and its affiliates’ benefit the goodwill, confidential and
proprietary information and going concern value of the Company and its
affiliates and their respective business opportunities.

7.   Injunctive Relief. Executive and the Company (a) intend that the provisions
of Sections 5 and 6 be and become valid and enforceable, (b) acknowledge and
agree that the provisions of Sections 5 and 6 are reasonable and necessary to
protect the legitimate interests of the business of the Company and its
affiliates and (c) agree that any violation of Section 5 or 6 will result in
irreparable injury to the Company and its affiliates, the exact amount of which
will be difficult to ascertain and the remedies at law for which will not be
reasonable or adequate compensation to the Company and its affiliates for such a
violation. Accordingly, Executive agrees that if Executive violates or threatens
to violate the provisions of Section 5 or 6, in addition to any other remedy
which may be available at law or in equity, the Company shall be entitled to
specific performance and injunctive relief, without posting bond or other
security, and without the necessity of proving actual damages. In addition, in
the event of a violation or threatened violation by Executive of Section 5 or 6
of this Agreement, the Nonsolicitation Period will be tolled until such
violation or threatened violation has been duly cured. If, at the time of
enforcement of Sections 5 or 6 of this Agreement, a court holds that the
restrictions stated therein are unreasonable under circumstances then existing,
the parties hereto agree that the maximum period, scope or geographical area
reasonable under such circumstances shall be substituted for the stated period,
scope or area.

13



--------------------------------------------------------------------------------



 



8.   Assignment; Successors and Assigns. Executive agrees that he shall not
assign, sell, transfer, delegate or otherwise dispose of, whether voluntarily or
involuntarily, any rights or obligations under this Agreement, nor shall
Executive’s rights hereunder be subject to encumbrance of the claims of
creditors. This Agreement may be assigned by the Company without the consent of
Executive to (a) any entity succeeding to all or substantially all of the assets
or business of the Company, whether by merger, consolidation, acquisition or
otherwise (upon which entity the Agreement shall be binding), or (b) any
affiliate; provided, however, that in neither case shall the Company be released
from its obligations hereunder, nor shall any assignment to an affiliate lessen
the Executive’s rights with respect to his position, duties, responsibilities or
authority with respect to the Company. In the case of an assignment other than
by operation of law, the Company shall promptly deliver to Executive a written
assumption of the Agreement and the obligations hereunder by such entity. Any
purported assignment, transfer, delegation, disposition or encumbrance in
violation of this Section 8 shall be null and void and of no force or effect.
Subject to the foregoing, this Agreement shall be binding upon and shall inure
to the benefit of the parties and their respective heirs, legal representatives,
successors, and permitted assigns, and, except as expressly provided herein, no
other person or entity shall have any right, benefit or obligation under this
Agreement as a third party beneficiary or otherwise. Notwithstanding the
foregoing, in the event of Executive’s death, his beneficiaries or estate, as
appropriate, shall be entitled to all amounts Executive would have otherwise
received hereunder. In the event the Company transfers all or any substantial
portion (i.e., more than 50% of the fair market value thereof, as determined by
the Board in good faith) of its assets to any of its affiliates, the Company
shall cause such affiliate to sign a counterpart copy of this Agreement as a
primary obligor hereunder, it being agreed that no such assignment shall release
the Company from any of its obligations hereunder.   9.   Governing Law;
Jurisdiction and Venue. This Agreement shall be governed, construed, interpreted
and enforced in accordance with the substantive laws of the State of California
without regard to the conflicts of law principles thereof. Suit to enforce this
Agreement or any provision or portion thereof may be brought in the federal or
state courts located in Los Angeles, California.   10.   Severability of
Provisions. In the event that any provision or any portion thereof should ever
be adjudicated by a court of competent jurisdiction to exceed the time or other
limitations permitted by applicable law, as determined by such court in such
action, then such provisions shall be deemed reformed to the maximum time or
other limitations permitted by applicable law, the parties hereby acknowledging
their desire that in such event such action be taken. In addition to the above,
the provisions of this Agreement are severable, and the invalidity or
unenforceability of any provision or provisions of this Agreement or portions
thereof shall not affect the validity or enforceability of any other provision,
or portion of this Agreement, which shall remain in full force and effect as if
executed with the unenforceable or invalid provision or portion thereof
eliminated. Notwithstanding the foregoing, the parties hereto affirmatively
represent, acknowledge and agree that it is their intention that this Agreement
and each of its provisions are enforceable in accordance with their terms and
expressly agree not to challenge the validity or enforceability of this
Agreement or any of its provisions, or portions or aspects thereof, in the
future. The parties hereto are expressly relying upon this representation,
acknowledgement and agreement in determining to enter into this Agreement.

14



--------------------------------------------------------------------------------



 



11.   Warranty. As an inducement to the Company to enter into this Agreement,
Executive represents and warrants that he is not a party to any other agreement
or obligation for personal services, and that there exists no impediment or
restraint, contractual or otherwise, on his power, right or ability to enter
into this Agreement and to perform his duties and obligations hereunder. As an
inducement to Executive to enter into this Agreement, the Company represents and
warrants that the person signing this Agreement for the Company has been duly
authorized to do so by all necessary corporate action and has the corporate
power and authority to execute this Agreement on the Company’s behalf. The
execution and delivery of this Agreement and the consummation of the
transactions contemplated have been duly and effectively authorized by all
necessary corporate action of the Company.   12.   Notices. All notices,
requests, demands and other communications which are required or may be given
under this Agreement shall be in writing and shall be deemed to have been duly
given when received if personally delivered; when transmitted if transmitted by
telecopy, electronic or digital transmission method upon receipt of telephonic
or electronic confirmation; the day after it is sent, if sent for next day
delivery to a domestic address by recognized overnight delivery service (e.g.,
Federal Express); and upon receipt, if sent by certified or registered mail,
return receipt requested. In each case notice will be sent to:

  (a)   If to the Company:

Herbalife International of America, Inc.
1800 Century Park East
Los Angeles, California 90067
Attention: Members of the Compensation Committee of the Board of Directors of
Herbalife Ltd.
Telecopy: (310) 557-3906

  (b)   with a copy to:

Herbalife International of America, Inc.
1800 Century Park East
Los Angeles, California 90067
Attention: General Counsel
Telecopy: (310) 557-3906

  (c)   if to Executive, to:

his home address on record with the Company

15



--------------------------------------------------------------------------------



 



  (d)   with a copy to:

Proskauer Rose LLP
1585 Broadway
New York, NY 10036
Telecopy: (212) 969-2900
Attention: Michael S. Sirkin, Esq.
or to such other place and with other copies as either party may designate as to
itself or himself by written notice to the others.

13.   Cumulative Remedies. All rights and remedies of either party hereto are
cumulative of each other and of every other right or remedy such party may
otherwise have at law or in equity, and the exercise of one or more rights or
remedies shall not prejudice or impair the concurrent or subsequent exercise of
other rights or remedies.   14.   Counterparts. This Agreement may be executed
in several counterparts, each of which will be deemed to be an original, but all
of which together shall constitute one and the same Agreement.   15.   Entire
Agreement. The terms of this Agreement are intended by the parties to be the
final expression of their agreement with respect to the subject matter hereof
and this Agreement supersedes (and may not be contradicted by, modified or
supplemented by) any prior or contemporaneous agreement, written or oral, with
respect thereto (including, without limitation, the Prior Employment Agreement,
which is hereby deemed terminated and of no further force and effect). The
parties further intend that this Agreement shall constitute the complete and
exclusive statement of its terms and that no extrinsic evidence whatsoever may
be introduced in any judicial, administrative or other legal proceeding to vary
the terms of this Agreement.   16.   Amendments; Waivers. This Agreement may not
be modified, amended, or terminated except by an instrument in writing, approved
by the Board and signed by Executive and a member of the Board other than
Executive. As an exception to the foregoing, the parties acknowledge and agree
that the Company shall have the right, in its sole discretion, to reduce the
scope of any covenant or obligation of Executive set forth in Sections 5 or 6 of
this Agreement or any portion thereof, effective immediately upon receipt by
Executive of written notice thereof from the Company. No waiver of any of the
provisions of this Agreement, whether by conduct or otherwise, in any one or
more instances, shall be deemed to be construed as a further, continuing or
subsequent waiver of any such provision or as a waiver of any other provision of
this Agreement. No failure to exercise and no delay in exercising any right,
remedy or power hereunder shall preclude any other or further exercise of any
other right, remedy or power provided herein or by law or in equity.   17.  
Representation of Counsel; Mutual Negotiation. Each party has had the
opportunity to be represented by counsel of its choice in negotiating this
Agreement. This Agreement shall therefore be deemed to have been negotiated and
prepared at the joint request, direction and construction of the parties, at
arm’s-length, with the advice and participation of counsel, and shall be
interpreted in accordance with its terms without favor to any party.

16



--------------------------------------------------------------------------------



 



18.   Indemnification. The Company hereby covenants and agrees to indemnify
Executive and hold him harmless to the fullest extent permitted by applicable
laws and under the By-laws of the Company against and in respect to any and all
actions, suits, proceedings, claims, demands, judgments, losses, damages and
reasonable out-of-pocket costs and expenses (including reasonable out-of-pocket
attorney’s fees and expenses) resulting from Executive’s good faith performance
of his duties and obligations with the Company or any of its affiliates or as
the fiduciary of any benefit plan of the Company or its affiliates. To the
extent permitted by applicable laws, the Company, within 30 days of presentation
of invoices, shall reimburse Executive for all reasonable out-of-pocket legal
fees and disbursements reasonably incurred by Executive in connection with any
such indemnifiable matter; provided, however, that Executive shall consult with
the Company prior to selecting his counsel and shall obtain the Company’s
approval, which approval shall not be unreasonably withheld, of such counsel. In
addition, the Company shall cover Executive under its directors and officers
liability insurance policy both during the term of this Agreement and during the
six-year period thereafter in the same amount and to the same extent, if any, as
the Company covers its other officers and directors during any such period of
time.   19.   Arbitration. Except in any instance where equitable relief is
specifically authorized hereunder, any dispute arising under or in connection
with this Agreement shall be resolved by binding arbitration conducted before
one (1) arbitrator sitting in Los Angeles, California or such other location
agreed by the parties hereto, in accordance with the rules and regulations of
the American Arbitration Association. Judgment upon the award rendered by the
arbitrator may be entered in any court having jurisdiction thereof. At the
discretion of the arbitrator, the prevailing party in such arbitration may be
ordered to pay the reasonable out-of-pocket costs and legal fees and
disbursements incurred by the non-prevailing party in such arbitration and
preparation therefor, provided that such costs do not exceed $100,000. Any such
payment shall be made within sixty (60) days of the award date.   20.   Code
Section 409A Compliance.

  (a)   The intent of the parties is that payments and benefits under this
Agreement comply with Internal Revenue Code Section 409A and the regulations and
guidance promulgated thereunder (collectively “Code Section 409A”) and,
accordingly, to the maximum extent permitted, this Agreement shall be
interpreted to be in compliance therewith. If Executive notifies the Company
(with specificity as to the reason therefor) that Executive believes that any
provision of this Agreement (or of any award of compensation, including equity
compensation or benefits) would cause Executive to incur any additional tax or
interest under Code Section 409A and the Company concurs with such belief or the
Company (without any obligation whatsoever to do so) independently makes such
determination, the Company shall, after consulting with Executive, reform

17



--------------------------------------------------------------------------------



 



      such provision to attempt to comply with Code Section 409A through good
faith modifications to the minimum extent reasonably appropriate to conform with
Code Section 409A. To the extent that any provision hereof is modified in order
to comply with Code Section 409A, such modification shall be made in good faith
and shall, to the maximum extent reasonably possible, maintain the original
intent and economic benefit/burden to Executive and the Company of the
applicable provision without violating the provisions of Code Section 409A.

  (b)   A termination of employment shall not be deemed to have occurred for
purposes of any provision of this Agreement providing for the payment of any
amounts or benefits upon or following a termination of employment unless such
termination is also a “separation from service” within the meaning of Code
Section 409A and, for purposes of any such provision of this Agreement,
references to a “termination,” “termination of employment” or like terms shall
mean “separation from service.” If Executive is deemed on the date of
termination to be a “specified employee” within the meaning of that term under
Code Section 409A(a)(2)(B), then with regard to any payment or the provision of
any benefit that is specified as subject to this Section or that is otherwise
considered deferred compensation under Code Section 409A payable on account of a
“separation from service,” such payment or benefit shall be made or provided at
the date which is the earlier of (i) the expiration of the six (6)-month period
measured from the date of such “separation from service” of the Executive, and
(ii) the date of Executive’s death (the “Delay Period”). Upon the expiration of
the Delay Period, all payments and benefits delayed pursuant to this Section
20(b) (whether they would have otherwise been payable in a single sum or in
installments in the absence of such delay) shall be paid or reimbursed to
Executive in a lump sum with interest at the prime rate as published in The Wall
Street Journal on the first business day of the Delay Period, and any remaining
payments and benefits due under this Agreement shall be paid or provided in
accordance with the normal payment dates specified for them herein.     (c)  
With regard to any provision herein that provides for reimbursement of costs and
expenses or in-kind benefits, except as permitted by Code Section 409A, (i) the
right to reimbursement or in-kind benefits shall not be subject to liquidation
or exchange for another benefit, (ii) the amount of expenses eligible for
reimbursement, or in-kind benefits, provided during any taxable year shall not
affect the expenses eligible for reimbursement, or in-kind benefits to be
provided, in any other taxable year, provided that the foregoing clause
(ii) shall not be violated without regard to expenses reimbursed under any
arrangement covered by Internal Revenue Code Section 105(b) solely because such
expenses are subject to a limit related to the period the arrangement is in
effect and (iii) such payments shall be made on or before the last day of
Executive’s taxable year following the taxable year in which the expense
occurred.     (d)   Whenever a payment under this Agreement specifies a payment
period with reference to a number of days (e.g., “payment shall be made within
thirty (30) days following the date of termination”), the actual date of payment
within the specified period shall be within the sole discretion of the Company.

18



--------------------------------------------------------------------------------



 



  (e)   The Company shall indemnify Executive, as provided in this subsection
(e), if a violation of Code Section 409A occurs as a result of (1) the Company’s
clerical error, (2) the Company’s failure to administer this Agreement or any
benefit plan or program in accordance with its written terms, or (3) a provision
of any benefit plan or program of the Company (other than this Agreement, the
SAR Award Agreements or the RSU Award Agreement) that fails to comply with Code
Section 409A, and Executive incurs additional tax under Code Section 409A as a
result thereof (each an “Indemnified Code Section 409A Violation”).  In the
event of an Indemnified Code Section 409A Violation, the Company shall reimburse
Executive for (i) the 20% additional income tax described in Code
Section 409A(a)(1)(B)(i)(II) (to the extent that Executive incurs the 20%
additional income tax as a result of the Indemnified Code Section 409A
Violation), and (ii) any interest or penalty that is assessed with respect to
Executive’s failure to make a timely payment of the 20% additional income tax
described in clause (i), provided that Executive pays the 20% additional income
tax promptly upon being notified that the tax is due (the amounts described in
clause (i) and clause (ii) are referred to collectively as the “Code
Section 409A Tax”).  In addition, in the event of an Indemnified Code
Section 409A Violation, the Company shall make a payment (the “Code Section 409A
Gross-Up Payment”) to Executive such that the net amount Executive retains,
after paying any federal, state, or local income tax or FICA tax on the Code
Section 409A Gross-Up Payment, shall be equal to the Code Section 409A Tax.  The
Company and Executive shall calculate, adjust (if necessary), and pay or repay
the Code Section 409A Gross-Up Payment in accordance with the procedures
specified Annex D (but substituting “Code Section 409A Tax” for “Excise Tax”
wherever the latter term appears in Annex D).

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

19



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
and year first above written.

            EXECUTIVE
      By:   /s/ Michael O. Johnson        Michael O. Johnson               
HERBALIFE INTERNATIONAL OF AMERICA, INC.
      By:   /s/ Brett R. Chapman        Name:   Brett R. Chapman        Title:  
General Counsel        Solely with respect to Section 2(a) hereof:


HERBALIFE LTD.
      By:   /s/ Brett R. Chapman        Name:   Brett R. Chapman        Title:  
General Counsel     

20



--------------------------------------------------------------------------------



 



ANNEX A
BONUS TARGETS AND TARGET BONUS AMOUNTS
For the year ended December 31, 2008 and each subsequent year during the Term,
Executive shall be entitled to a bonus, if earned, in an amount equal to the sum
of (y) the earnings per share (“EPS”) bonus, if any, and (z) the Alternative
Performance Target (“APT”) bonus, if any. Executive shall be entitled to earn an
EPS bonus based upon the level of achievement by Herbalife Ltd. of earnings per
share, and an APT bonus based upon the level of achievement of the APT Target
(as hereinafter defined), each as determined based on the audited financial
statements of Herbalife Ltd. and its consolidated subsidiaries for the relevant
fiscal year, in the percentages set forth on the following table. For the
purposes of the APT bonus, “APT Target” shall mean one or more metrics set
annually by the Compensation Committee of the Board of Directors of Herbalife
Ltd. (the “Committee”) after consultation with Executive. The Committee shall
deliver written notice to Executive of the APT Target on or before the date that
is 14 days following the first regularly scheduled meeting of the Board of
Directors of Herbalife Ltd. during the relevant fiscal year, but in no event
later than 90 days after the commencement of the relevant fiscal year. For 2008,
the EPS bonus and APT bonus shall be determined as follows:

                                                              Base Bonus   APT
Bonus   Total Potential     Funding Level   Payout   Funding Level   Payout   08
Net Sales   Payout   Bonus     EPS   Factor   EPS   Factor   Growth Rate  
Factor   Payout
Base EPS Target
                                                       
100%
  $ 3.17       113 %   $ 3.17       19 %     8.0 %     19 %     150 %
103%
  $ 3.27       169 %   $ 3.27       29 %     8.2 %     29 %     227 %
103%
  $ 3.28       174 %   $ 3.28       30 %     8.4 %     30 %     234 %
104%
  $ 3.29       180 %   $ 3.29       31 %     8.5 %     31 %     242 %
104%
  $ 3.30       186 %   $ 3.30       32 %     8.7 %     32 %     249 %
104%
  $ 3.31       191 %   $ 3.31       33 %     8.9 %     33 %     257 %
105%
  $ 3.32       197 %   $ 3.32       34 %     9.1 %     34 %     264 %
105%
  $ 3.33       203 %   $ 3.33       35 %     9.3 %     35 %     272 %
105%
  $ 3.34       208 %   $ 3.34       36 %     9.5 %     36 %     279 %
106%
  $ 3.35       214 %   $ 3.35       37 %     9.6 %     37 %     287 %
106%
  $ 3.36       219 %   $ 3.36       38 %     9.8 %     38 %     294 %
106%
  $ 3.37       225 %   $ 3.37       38 %     10.0 %     38 %     300 %
 
 
 
           
 
                                 

Notwithstanding any provision in this Agreement to the contrary (y) in no event
shall the bonus earned by Executive for any calendar year be greater than 300%
of Executive’s Base Salary, and (z) seventy-five percent (75%) of Executive’s
overall annual bonus potential shall be attributable to the EPS bonus, and
twenty-five percent (25%) of Executive’s overall bonus potential shall be
attributable to the APT bonus.

A-1



--------------------------------------------------------------------------------



 



ANEX B-1
FORM OF 2008 SARs
HERBALIFE LTD.
2005 STOCK INCENTIVE PLAN
STOCK APPRECIATION RIGHT AWARD AGREEMENT
     STOCK APPRECIATION RIGHT AGREEMENT (this “Agreement”) dated as of March 27,
2008 (the “Grant Date”) between HERBALIFE LTD., an entity organized under the
laws of the Cayman Islands (the “Company”), and Michael O. Johnson
(“Participant”).
     WHEREAS, pursuant to the Herbalife Ltd. 2005 Stock Incentive Plan (the
“Plan”), the Committee designated under the Plan (or an officer of the Company
to who the authority to grant Awards has been delegated), desires to grant to
Participant an award of stock appreciation rights; and
     WHEREAS, Participant desires to accept such award subject to the terms and
conditions of this Agreement.
     NOW, THEREFORE, in consideration of the premises and of the mutual
covenants and agreements contained herein, the Company and Participant,
intending to be legally bound, hereby agree as follows:
1. Grant.
     (a) The Company hereby grants to the Participant an Award of 363,670 Stock
Appreciation Rights (the “Award”) in accordance with Section 8 of the Plan and
subject to the terms and conditions set forth herein and in the Plan (each as
amended from time to time). Each Stock Appreciation Right represents the right
to receive, upon exercise of the Stock Appreciation Right pursuant to this
Agreement, from the Company, a payment, paid in Common Shares, par value $.002
per share, of the Company (the “Common Shares”), equal to (i) the excess of the
Fair Market Value, on the date of exercise, of one Common Share (as adjusted
from time to time pursuant to Section 12 of the Plan) over the Base Price (as
defined below) of the Stock Appreciation Right, divided by (ii) the Fair Market
Value, on the date of exercise, of one Common Share, subject to terms and
conditions set forth herein and in the Plan (each as amended from time to time).
     (b) The “Base Price” for the Stock Appreciation Right shall be $48.64 per
share (subject to adjustment as set forth in Section 12 of the Plan).
     (c) Except as otherwise defined herein, capitalized terms used herein shall
have the meanings set forth in the Plan.

B-1-1



--------------------------------------------------------------------------------



 



2. Time for Exercise.
     (a) Subject to Section 2(c) and Participant’s continued employment with the
Company and/or its Subsidiaries (or as otherwise provided in Section 2(b)), the
Award shall become vested and exercisable on the fourth anniversary of the Grant
Date (the period between the Grant Date and the fourth anniversary of the Grant
Date the “Performance Period”) provided that during the Performance Period the
Company’s Common Shares closed at a price for thirty (30) consecutive trading
days that is equal to or greater than $67.33 per share (the “Price Performance
Standard”).
     (b) Notwithstanding anything herein or in the Plan to the contrary,
     (i) upon the occurrence of a Change of Control in which either (A) the
Price Performance Standard or the Alternate Price Performance Standard (as
defined below) has been satisfied prior to the date of such Change of Control or
(B) the price per Common Share received by the Company’s shareholders in
connection with such Change of Control transaction (as determined in good faith
by the Committee as in existence immediately prior to the Change of Control) is
equal to or greater than the Alternate Price Performance Standard (as defined
below), the vesting of the Award shall be accelerated such that 100% of the then
unvested portion of the Award shall become vested and exercisable as of the date
of the Change of Control; and
     (ii) in the event that Participant’s employment with the Company and/or its
Subsidiaries (or their respective successors) is terminated by the Company
without “Cause” or by Participant for “Good Reason” (each as defined below), or
in the event of Participant’s death or “Disability” (as defined below) and
either (A) the Price Performance Standard has been satisfied as of the date of
such event or (B) during the period between the Grant Date and the date of such
event, the Company’s Common Shares closed at a price for thirty (30) consecutive
trading days that is equal to or greater than $55.64 per share (the “Alternate
Price Performance Standard”), the Award shall become immediately and fully
vested and exercisable.
     (c) Participant acknowledges and agrees that he is subject to Section 304
of the Sarbanes-Oxley Act of 2002.
3. Expiration.
     (a) The Award shall expire on the seventh (7th) anniversary of the Grant
Date; provided, however, that the Award may earlier terminate as provided in
this Paragraph 3 and/or in Section 13 of the Plan.
     (b) Subject to Section 3(c) hereof, in the event that the Price Performance
Standard is not achieved during the Performance Period, the Award shall expire
on the fourth (4th) anniversary of the Grant Date.
     (c) Upon termination of Participant’s employment with the Company, that
portion of the Award that is vested and exercisable, and any portion of the
Award that becomes vested and exercisable in accordance with Paragraph 2(b),
will terminate in accordance with the following:
     (i) if Participant’s employment with the Company is terminated for Cause,
the vested and exercisable portion of the Award will terminate on the date of
such termination;

B-1-2



--------------------------------------------------------------------------------



 



     (ii) if Participant’s employment with the Company is terminated by reason
of Participant’s resignation without Good Reason, the vested and exercisable
portion of the Award will terminate on the date that is thirty days immediately
following the date of such termination;
     (iii) if Participant’s employment with the Company is terminated by reason
of Participant’s death or Disability, the vested and exercisable portion of the
Award will terminate on the date that is one year immediately following the date
of such termination; and
     (iv) if Participant’s employment with the Company is terminated by the
Company without Cause or by reason of Participant’s resignation for Good Reason,
the vested and exercisable portion of the Award will terminate on the date that
is two years immediately following the date of such termination, unless the
Award became vested and exercisable solely due to the achievement of the
Alternate Price Performance Standard (and not the Price Performance Standard),
in which event the Award will terminate on the date that is 90 days immediately
following the date of such termination.
     (d) Notwithstanding anything herein to the contrary, if Participant’s
employment with the Company is terminated for any reason other than a
termination by the Company for Cause, and at any time during the permitted
exercise period following the effective date of such termination of employment
Participant is subject to a “trading blackout” or “quiet period” with respect to
the Common Shares or if the Company determines, upon the advice of legal
counsel, that Participant may not to trade in the Common Shares due to
Participant’s possession of material non-public information, the Company shall
extend the period during which Participant may exercise his then remaining
vested portion of this Award until the later of (i) the expiration date of the
Award determined pursuant to Paragraph 3(c) and (ii) the date that is thirty
days following the first date on which Participant is no longer subject to such
restrictions on trading with respect to the Common Shares.
     (e) For purposes hereof, the terms “Cause,“ Good Reason” and “Disability”
shall have the meaning set forth in the employment agreement by and between the
Company and Participant dated as of March 27, 2008.
4. Method of Exercise. The Award may be exercised by delivery to the Company
(attention: Secretary) of a notice of exercise in the form specified by the
Company specifying the number of shares with respect to which the Award is being
exercised.
5. Fractional Shares. No fractional shares may be purchased upon any exercise.
6. Adjustments of Shares and Awards.
     (a) Subject to Section 12(a) of the Plan, in the event of any change in the
outstanding Shares by reason of an acquisition, spin-off or reclassification,
recapitalization or merger, combination or exchange of Common Shares or other
corporate exchange, Change of Control or similar event, the Committee shall
adjust appropriately the number or kind of shares or securities subject to the
Award and Base Prices related thereto and make such other revisions to the Award
as it deems are equitably required. Any adjustments made pursuant to this
Section 6 shall be implemented in accordance with Section 409A of the Internal
Revenue Code of 1986, as amended.

B-1-3



--------------------------------------------------------------------------------



 



     (b) Notwithstanding anything in the Plan to the contrary, with respect to
any merger or consolidation of the Company into another corporation, the sale or
exchange of all or substantially all of the assets of the Company, a Change of
Control or the recapitalization, reclassification, liquidation or dissolution of
the Company or any other similar fundamental transaction involving the Company
or any of its Subsidiaries (any of the foregoing, a “Qualifying Event”), the
Committee shall provide either: (i) that the Award cannot be exercised after
such Qualifying Event, provided that, subject to the satisfaction of the
provisions of Section 2(b)(i) hereof, the Award shall be immediately and fully
vested immediately prior to the consummation of any such Qualifying Event, and
provided further that nothing in this Paragraph 6(b) shall prohibit Participant
from exercising any then exercisable portion of the Award (including any portion
thereof which will become exercisable by virtue of such Qualifying Event and/or
the provisions of Section 2(b)(i)) prior to, or simultaneously with, the
occurrence of such Qualifying Event and that, upon the occurrence of such
Qualifying Event, the Award will terminate and be of no further force or effect
and no longer be outstanding; (ii) that the Award will remain outstanding after
such Qualifying Event, and from and after the consummation of such Qualifying
Event, subject to the satisfaction of the provisions of Section 2(a) or 2(b)
hereof, the Award will be exercisable for the kind and amount of securities
and/or other property receivable as a result of such Qualifying Event by the
holder of a number of Common Shares for which the Award could have been
exercised immediately prior to such Qualifying Event; or (iii) the Award will be
cancelled in its entirety and repurchased by the Company at a specific aggregate
price equal to the excess, if any, of the Fair Market Value of the relevant
underlying Common Shares less the applicable Base Price multiplied by then
exercisable portion of the Award (including any portion thereof which will
become exercisable by virtue of such Qualifying Event and/or the provisions of
Section 2(b)(i)) and that, upon the occurrence of such Qualifying Event, the
Award will terminate and be of no further force or effect and no longer be
outstanding. In the event of any conflict or inconsistency between the terms and
conditions of this Paragraph 6(b) and the terms and conditions of Sections 12(b)
and/or 13 of the Plan, the terms and condition of this Paragraph 6(b) shall
control. The Committee’s election pursuant to this Paragraph 6(b) will be
applied in the same manner to all other holders of the Company’s stock options
and stock appreciation rights whose award agreements contain a similar
provision. The Committee may only elect the alternatives specified in clauses
(i) or (iii) of the first sentence of this Paragraph 6(b) in connection with any
Qualifying Event described in clauses (iii)(A) or (iii)(C) of the definition of
“Change of Control” (as such term is defined in the Plan).
7. Compliance With Legal Requirements.
     (a) The Award shall not be exercisable and no Common Shares shall be issued
or transferred pursuant to this Agreement or the Plan unless and until the Tax
Withholding Obligation (as defined below), and all legal requirements applicable
to such issuance or transfer have, in the opinion of counsel to the Company,
been satisfied. Such legal requirements may include, but are not limited to,
(i) registering or qualifying such Common Shares under any state or federal law
or under the rules of any stock exchange or trading system, (ii) satisfying any
applicable law or rule relating to the transfer of unregistered securities or
demonstrating the availability of an exemption from applicable laws,
(iii) placing a restricted legend on the Common Shares issued pursuant to the
exercise of the Award, or (iv) obtaining the consent or approval of any
governmental regulatory body.

B-1-4



--------------------------------------------------------------------------------



 



     (b) Participant understands that the Company is under no obligation to
register for resale the Common Shares issued upon exercise of the Award. The
Company may impose such restrictions, conditions or limitations as it determines
appropriate as to the timing and manner of any exercise of the Award and/or any
resales by Participant or other subsequent transfers by Participant of any
Common Shares issued as a result of the exercise of the Award, including without
limitation (i) restrictions under an insider trading policy, (ii) restrictions
that may be necessary in the absence of an effective registration statement
under the Securities Act of 1933, as amended, covering the Award and/or the
Common Shares underlying the Award and (iii) restrictions as to the use of a
specified brokerage firm or other agent for exercising the Award and/or for such
resales or other transfers. The sale of the shares underlying the Award must
also comply with other applicable laws and regulations governing the sale of
such shares.
8. Shareholder Rights. Participant shall not be deemed a shareholder of the
Company with respect to any of the Common Shares subject to the Award, except to
the extent that such shares shall have been purchased and transferred to
Participant.
9. Withholding Taxes.
     (a) Participant is liable and responsible for all taxes owed in connection
with the Award, regardless of any action the Company takes with respect to any
tax withholding obligations that arise in connection with the Award. The Company
does not make any representation or undertaking regarding the treatment of any
tax withholding in connection with the grant, vesting or settlement of the Award
or the subsequent sale of Common Shares issuable pursuant to the Award. The
Company does not commit and is under no obligation to structure the Award to
reduce or eliminate Participant’s tax liability.
     (b) Prior to any event in connection with the Award (e.g., vesting or
payment in respect of the Award) that the Company determines may result in any
domestic or foreign tax withholding obligation, whether national, federal, state
or local, including any social tax obligation (the “Tax Withholding
Obligation”), Participant is required to arrange for the satisfaction of the
amount of such Tax Withholding Obligation in a manner acceptable to the Company.
     (c) Participant shall notify the Company of Participant’s election to pay
Participant’s Tax Withholding Obligation by wire transfer, cashier’s check or by
authorizing the Company to withhold a portion of the Common Shares that would
otherwise be issued to Participant in connection with the Award or by tendering
Common Shares (either actually or by attestation) previously acquired, or other
means permitted by the Company. In such case, Participant shall satisfy his or
her tax withholding obligation by paying to the Company on such date as it shall
specify an amount that the Company determines is sufficient to satisfy the
expected Tax Withholding Obligation by (i) wire transfer to such account as the
Company may direct, (ii) delivery of a cashier’s check payable to the Company,
Attn: General Counsel, at the Company’s principal executive offices, or such
other address as the Company may from time to time direct, (iii) authorizing the
Company to withhold a portion of the Common Shares that would otherwise

B-1-5



--------------------------------------------------------------------------------



 



be issued to Participant in connection with the Award or by tendering Common
Shares (either actually or by attestation) previously acquired, or (iv) such
other means as the Company may establish or permit. Participant agrees and
acknowledges that prior to the date the Tax Withholding Obligation arises, the
Company will be required to estimate the amount of the Tax Withholding
Obligation and accordingly may require the amount paid to the Company under this
Paragraph 9(c) to be more than the minimum amount that may actually be due and
that, if Participant has not delivered or otherwise provided payment of a
sufficient amount to the Company to satisfy the Tax Withholding Obligation
(regardless of whether as a result of the Company underestimating the required
payment or Participant failing to timely make the required payment), the
additional Tax Withholding Obligation amounts shall be satisfied such other
means as the Committee deems appropriate.
10. Assignment or Transfer Prohibited. The Award may not be assigned or
transferred otherwise than by will or by the laws of descent and distribution,
and may be exercised during the life of Participant only by Participant or
Participant’s guardian or legal representative. Neither the Award nor any right
hereunder shall be subject to attachment, execution or other similar process. In
the event of any attempt by Participant to alienate, assign, pledge, hypothecate
or otherwise dispose of the Award or any right hereunder, except as provided for
herein, or in the event of the levy or any attachment, execution or similar
process upon the rights or interests hereby conferred, the Company may terminate
the Award by notice to Participant, and the Award shall thereupon become null
and void.
11. Committee Authority. Any question concerning the interpretation of this
Agreement or the Plan, any adjustments required to be made under this Agreement
or the Plan, and any controversy that may arise under this Agreement or the Plan
shall be determined by the Committee in its sole and absolute discretion. All
decisions by the Committee shall be final and binding.
12. Application of the Plan. The terms of this Agreement are governed by the
terms of the Plan, as it exists on the date of hereof and as the Plan is amended
from time to time. In the event of any conflict between the provisions of this
Agreement and the provisions of the Plan, the terms of the Plan shall control,
except as expressly stated otherwise herein. As used herein, the term “Section”
generally refers to provisions within the Plan, and the term “Paragraph” refers
to provisions of this Agreement.
13. No Right to Continued Employment. Nothing in the Plan, in this Agreement or
any other instrument executed pursuant thereto or hereto shall confer upon
Participant any right to continued employment with the Company or any of its
subsidiaries or affiliates.
14. Further Assurances. Each party hereto shall cooperate with each other party,
shall do and perform or cause to be done and performed all further acts and
things, and shall execute and deliver all other agreements, certificates,
instruments, and documents as any other party hereto reasonably may request in
order to carry out the intent and accomplish the purposes of this Agreement and
the Plan.
15. Entire Agreement. This Agreement and the Plan together set forth the entire
agreement and understanding between the parties as to the subject matter hereof
and supersede all prior oral and written and all contemporaneous or subsequent
oral discussions, agreements and understandings of any kind or nature.

B-1-6



--------------------------------------------------------------------------------



 



16. Successors and Assigns. The provisions of this Agreement will inure to the
benefit of, and be binding on, the Company and its successors and assigns and
Participant and Participant’s legal representatives, heirs, legatees,
distributees, assigns and transferees by operation of law, whether or not any
such person will have become a party to this Agreement and agreed in writing to
join herein and be bound by the terms and conditions hereof.
     IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of
the date first above written.

                      HERBALIFE LTD.
 
           
 
      By:    
 
           
Michael O. Johnson
          Name:
 
          Title:

B-1-7



--------------------------------------------------------------------------------



 



ANNEX B-2
FORM OF 2008 SARs
HERBALIFE LTD.
2005 STOCK INCENTIVE PLAN
STOCK APPRECIATION RIGHT AWARD AGREEMENT
     STOCK APPRECIATION RIGHT AGREEMENT (this “Agreement”) dated as of March 27,
2008 (the “Grant Date”) between HERBALIFE LTD., an entity organized under the
laws of the Cayman Islands (the “Company”), and Michael O. Johnson
(“Participant”).
     WHEREAS, pursuant to the Herbalife Ltd. 2005 Stock Incentive Plan (the
“Plan”), the Committee designated under the Plan (or an officer of the Company
to who the authority to grant Awards has been delegated), desires to grant to
Participant an award of stock appreciation rights; and
     WHEREAS, Participant desires to accept such award subject to the terms and
conditions of this Agreement.
     NOW, THEREFORE, in consideration of the premises and of the mutual
covenants and agreements contained herein, the Company and Participant,
intending to be legally bound, hereby agree as follows:
1. Grant.
     (a) The Company hereby grants to the Participant an Award of 396,120 Stock
Appreciation Rights (the “Award”) in accordance with Section 8 of the Plan and
subject to the terms and conditions set forth herein and in the Plan (each as
amended from time to time). Each Stock Appreciation Right represents the right
to receive, upon exercise of the Stock Appreciation Right pursuant to this
Agreement, from the Company, a payment, paid in Common Shares, par value $.002
per share, of the Company (the “Common Shares”), equal to (i) the excess of the
Fair Market Value, on the date of exercise, of one Common Share (as adjusted
from time to time pursuant to Section 12 of the Plan) over the Base Price (as
defined below) of the Stock Appreciation Right, divided by (ii) the Fair Market
Value, on the date of exercise, of one Common Share, subject to terms and
conditions set forth herein and in the Plan (each as amended from time to time).
     (b) The “Base Price” for the Stock Appreciation Right shall be $48.64 per
share (subject to adjustment as set forth in Section 12 of the Plan).
     (c) Except as otherwise defined herein, capitalized terms used herein shall
have the meanings set forth in the Plan.

B-2-1



--------------------------------------------------------------------------------



 



2. Time for Exercise.
     (a) Subject to Section 2(c) and Participant’s continued employment with the
Company and/or its Subsidiaries (or as otherwise provided in Section 2(b)), the
Award shall become vested and exercisable on the fourth anniversary of the Grant
Date (the period between the Grant Date and the fourth anniversary of the Grant
Date the “Performance Period”) provided that during the Performance Period the
Company’s Common Shares closed at a price for thirty (30) consecutive trading
days that is equal to or greater than $80.43 per share (the “Price Performance
Standard”).
     (b) Notwithstanding anything herein or in the Plan to the contrary,
     (i) upon the occurrence of a Change of Control in which either (A) the
Price Performance Standard or the Alternate Price Performance Standard (as
defined below) has been satisfied prior to the date of such Change of Control or
(B) the price per Common Share received by the Company’s shareholders in
connection with such Change of Control transaction (as determined in good faith
by the Committee as in existence immediately prior to the Change of Control) is
equal to or greater than the Alternate Price Performance Standard (as defined
below), the vesting of the Award shall be accelerated such that 100% of the then
unvested portion of the Award shall become vested and exercisable as of the date
of the Change of Control; and
     (ii) in the event that Participant’s employment with the Company and/or its
Subsidiaries (or their respective successors) is terminated by the Company
without “Cause” or by Participant for “Good Reason” (each as defined below), or
in the event of Participant’s death or “Disability” (as defined below) and
either (A) the Price Performance Standard has been satisfied as of the date of
such event or (B) during the period between the Grant Date and the date of such
event, the Company’s Common Shares closed at a price for thirty (30) consecutive
trading days that is equal to or greater than $60.82 per share (the “Alternate
Price Performance Standard”), the Award shall become immediately and fully
vested and exercisable.
     (c) Participant acknowledges and agrees that he is subject to Section 304
of the Sarbanes-Oxley Act of 2002.
3. Expiration.
     (a) The Award shall expire on the seventh (7th) anniversary of the Grant
Date; provided, however, that the Award may earlier terminate as provided in
this Paragraph 3 and/or in Section 13 of the Plan.
     (b) Subject to Section 3(c) hereof, in the event that the Price Performance
Standard is not achieved during the Performance Period, the Award shall expire
on the fourth (4th) anniversary of the Grant Date.
     (c) Upon termination of Participant’s employment with the Company, that
portion of the Award that is vested and exercisable, and any portion of the
Award that becomes vested and exercisable in accordance with Paragraph 2(b),
will terminate in accordance with the following:
     (i) if Participant’s employment with the Company is terminated for Cause,
the vested and exercisable portion of the Award will terminate on the date of
such termination;

B-2-2



--------------------------------------------------------------------------------



 



     (ii) if Participant’s employment with the Company is terminated by reason
of Participant’s resignation without Good Reason, the vested and exercisable
portion of the Award will terminate on the date that is thirty days immediately
following the date of such termination;
     (iii) if Participant’s employment with the Company is terminated by reason
of Participant’s death or Disability, the vested and exercisable portion of the
Award will terminate on the date that is one year immediately following the date
of such termination; and
     (iv) if Participant’s employment with the Company is terminated by the
Company without Cause or by reason of Participant’s resignation for Good Reason,
the vested and exercisable portion of the Award will terminate on the date that
is two years immediately following the date of such termination, unless the
Award became vested and exercisable solely due to the achievement of the
Alternate Price Performance Standard (and not the Price Performance Standard),
in which event the Award will terminate on the date that is 90 days immediately
following the date of such termination.
     (d) Notwithstanding anything herein to the contrary, if Participant’s
employment with the Company is terminated for any reason other than a
termination by the Company for Cause, and at any time during the permitted
exercise period following the effective date of such termination of employment
Participant is subject to a “trading blackout” or “quiet period” with respect to
the Common Shares or if the Company determines, upon the advice of legal
counsel, that Participant may not to trade in the Common Shares due to
Participant’s possession of material non-public information, the Company shall
extend the period during which Participant may exercise his then remaining
vested portion of this Award until the later of (i) the expiration date of the
Award determined pursuant to Paragraph 3(c) and (ii) the date that is thirty
days following the first date on which Participant is no longer subject to such
restrictions on trading with respect to the Common Shares.
     (e) For purposes hereof, the terms “Cause,“ Good Reason” and “Disability”
shall have the meaning set forth in the employment agreement by and between the
Company and Participant dated as of March 27, 2008.
4. Method of Exercise. The Award may be exercised by delivery to the Company
(attention: Secretary) of a notice of exercise in the form specified by the
Company specifying the number of shares with respect to which the Award is being
exercised.
5. Fractional Shares. No fractional shares may be purchased upon any exercise.
6. Adjustments of Shares and Awards.
     (a) Subject to Section 12(a) of the Plan, in the event of any change in the
outstanding Shares by reason of an acquisition, spin-off or reclassification,
recapitalization or merger, combination or exchange of Common Shares or other
corporate exchange, Change of Control or similar event, the Committee shall
adjust appropriately the number or kind of shares or securities subject to the
Award and Base Prices related thereto and make such other revisions to the Award
as it deems are equitably required. Any adjustments made pursuant to this
Section 6 shall be implemented in accordance with Section 409A of the Internal
Revenue Code of 1986, as amended.

B-2-3



--------------------------------------------------------------------------------



 



     (b) Notwithstanding anything in the Plan to the contrary, with respect to
any merger or consolidation of the Company into another corporation, the sale or
exchange of all or substantially all of the assets of the Company, a Change of
Control or the recapitalization, reclassification, liquidation or dissolution of
the Company or any other similar fundamental transaction involving the Company
or any of its Subsidiaries (any of the foregoing, a “Qualifying Event”), the
Committee shall provide either: (i) that the Award cannot be exercised after
such Qualifying Event, provided that, subject to the satisfaction of the
provisions of Section 2(b)(i) hereof, the Award shall be immediately and fully
vested immediately prior to the consummation of any such Qualifying Event, and
provided further that nothing in this Paragraph 6(b) shall prohibit Participant
from exercising any then exercisable portion of the Award (including any portion
thereof which will become exercisable by virtue of such Qualifying Event and/or
the provisions of Section 2(b)(i)) prior to, or simultaneously with, the
occurrence of such Qualifying Event and that, upon the occurrence of such
Qualifying Event, the Award will terminate and be of no further force or effect
and no longer be outstanding; (ii) that the Award will remain outstanding after
such Qualifying Event, and from and after the consummation of such Qualifying
Event, subject to the satisfaction of the provisions of Section 2(a) or 2(b)
hereof, the Award will be exercisable for the kind and amount of securities
and/or other property receivable as a result of such Qualifying Event by the
holder of a number of Common Shares for which the Award could have been
exercised immediately prior to such Qualifying Event; or (iii) the Award will be
cancelled in its entirety and repurchased by the Company at a specific aggregate
price equal to the excess, if any, of the Fair Market Value of the relevant
underlying Common Shares less the applicable Base Price multiplied by then
exercisable portion of the Award (including any portion thereof which will
become exercisable by virtue of such Qualifying Event and/or the provisions of
Section 2(b)(i)) and that, upon the occurrence of such Qualifying Event, the
Award will terminate and be of no further force or effect and no longer be
outstanding. In the event of any conflict or inconsistency between the terms and
conditions of this Paragraph 6(b) and the terms and conditions of Sections 12(b)
and/or 13 of the Plan, the terms and condition of this Paragraph 6(b) shall
control. The Committee’s election pursuant to this Paragraph 6(b) will be
applied in the same manner to all other holders of the Company’s stock options
and stock appreciation rights whose award agreements contain a similar
provision. The Committee may only elect the alternatives specified in clauses
(i) or (iii) of the first sentence of this Paragraph 6(b) in connection with any
Qualifying Event described in clauses (iii)(A) or (iii)(C) of the definition of
“Change of Control” (as such term is defined in the Plan).
7. Compliance With Legal Requirements.
     (a) The Award shall not be exercisable and no Common Shares shall be issued
or transferred pursuant to this Agreement or the Plan unless and until the Tax
Withholding Obligation (as defined below), and all legal requirements applicable
to such issuance or transfer have, in the opinion of counsel to the Company,
been satisfied. Such legal requirements may include, but are not limited to,
(i) registering or qualifying such Common Shares under any state or federal law
or under the rules of any stock exchange or trading system, (ii) satisfying any
applicable law or rule relating to the transfer of unregistered securities or
demonstrating the availability of an exemption from applicable laws,
(iii) placing a restricted legend on the Common Shares issued pursuant to the
exercise of the Award, or (iv) obtaining the consent or approval of any
governmental regulatory body.

B-2-4



--------------------------------------------------------------------------------



 



     (b) Participant understands that the Company is under no obligation to
register for resale the Common Shares issued upon exercise of the Award. The
Company may impose such restrictions, conditions or limitations as it determines
appropriate as to the timing and manner of any exercise of the Award and/or any
resales by Participant or other subsequent transfers by Participant of any
Common Shares issued as a result of the exercise of the Award, including without
limitation (i) restrictions under an insider trading policy, (ii) restrictions
that may be necessary in the absence of an effective registration statement
under the Securities Act of 1933, as amended, covering the Award and/or the
Common Shares underlying the Award and (iii) restrictions as to the use of a
specified brokerage firm or other agent for exercising the Award and/or for such
resales or other transfers. The sale of the shares underlying the Award must
also comply with other applicable laws and regulations governing the sale of
such shares.
8. Shareholder Rights. Participant shall not be deemed a shareholder of the
Company with respect to any of the Common Shares subject to the Award, except to
the extent that such shares shall have been purchased and transferred to
Participant.
9. Withholding Taxes.
     (a) Participant is liable and responsible for all taxes owed in connection
with the Award, regardless of any action the Company takes with respect to any
tax withholding obligations that arise in connection with the Award. The Company
does not make any representation or undertaking regarding the treatment of any
tax withholding in connection with the grant, vesting or settlement of the Award
or the subsequent sale of Common Shares issuable pursuant to the Award. The
Company does not commit and is under no obligation to structure the Award to
reduce or eliminate Participant’s tax liability.
     (b) Prior to any event in connection with the Award (e.g., vesting or
payment in respect of the Award) that the Company determines may result in any
domestic or foreign tax withholding obligation, whether national, federal, state
or local, including any social tax obligation (the “Tax Withholding
Obligation”), Participant is required to arrange for the satisfaction of the
amount of such Tax Withholding Obligation in a manner acceptable to the Company.
     (c) Participant shall notify the Company of Participant’s election to pay
Participant’s Tax Withholding Obligation by wire transfer, cashier’s check or by
authorizing the Company to withhold a portion of the Common Shares that would
otherwise be issued to Participant in connection with the Award or by tendering
Common Shares (either actually or by attestation) previously acquired, or other
means permitted by the Company. In such case, Participant shall satisfy his or
her tax withholding obligation by paying to the Company on such date as it shall
specify an amount that the Company determines is sufficient to satisfy the
expected Tax Withholding Obligation by (i) wire transfer to such account as the
Company may direct, (ii) delivery of a cashier’s check payable to the Company,
Attn: General Counsel, at the Company’s principal executive offices, or such
other address as the Company may from time to time direct, (iii) authorizing the
Company to withhold a portion of the Common Shares that would otherwise

B-2-5



--------------------------------------------------------------------------------



 



be issued to Participant in connection with the Award or by tendering Common
Shares (either actually or by attestation) previously acquired, or (iv) such
other means as the Company may establish or permit. Participant agrees and
acknowledges that prior to the date the Tax Withholding Obligation arises, the
Company will be required to estimate the amount of the Tax Withholding
Obligation and accordingly may require the amount paid to the Company under this
Paragraph 9(c) to be more than the minimum amount that may actually be due and
that, if Participant has not delivered or otherwise provided payment of a
sufficient amount to the Company to satisfy the Tax Withholding Obligation
(regardless of whether as a result of the Company underestimating the required
payment or Participant failing to timely make the required payment), the
additional Tax Withholding Obligation amounts shall be satisfied such other
means as the Committee deems appropriate.
10. Assignment or Transfer Prohibited. The Award may not be assigned or
transferred otherwise than by will or by the laws of descent and distribution,
and may be exercised during the life of Participant only by Participant or
Participant’s guardian or legal representative. Neither the Award nor any right
hereunder shall be subject to attachment, execution or other similar process. In
the event of any attempt by Participant to alienate, assign, pledge, hypothecate
or otherwise dispose of the Award or any right hereunder, except as provided for
herein, or in the event of the levy or any attachment, execution or similar
process upon the rights or interests hereby conferred, the Company may terminate
the Award by notice to Participant, and the Award shall thereupon become null
and void.
11. Committee Authority. Any question concerning the interpretation of this
Agreement or the Plan, any adjustments required to be made under this Agreement
or the Plan, and any controversy that may arise under this Agreement or the Plan
shall be determined by the Committee in its sole and absolute discretion. All
decisions by the Committee shall be final and binding.
12. Application of the Plan. The terms of this Agreement are governed by the
terms of the Plan, as it exists on the date of hereof and as the Plan is amended
from time to time. In the event of any conflict between the provisions of this
Agreement and the provisions of the Plan, the terms of the Plan shall control,
except as expressly stated otherwise herein. As used herein, the term “Section”
generally refers to provisions within the Plan, and the term “Paragraph” refers
to provisions of this Agreement.
13. No Right to Continued Employment. Nothing in the Plan, in this Agreement or
any other instrument executed pursuant thereto or hereto shall confer upon
Participant any right to continued employment with the Company or any of its
subsidiaries or affiliates.
14. Further Assurances. Each party hereto shall cooperate with each other party,
shall do and perform or cause to be done and performed all further acts and
things, and shall execute and deliver all other agreements, certificates,
instruments, and documents as any other party hereto reasonably may request in
order to carry out the intent and accomplish the purposes of this Agreement and
the Plan.
15. Entire Agreement. This Agreement and the Plan together set forth the entire
agreement and understanding between the parties as to the subject matter hereof
and supersede all prior oral and written and all contemporaneous or subsequent
oral discussions, agreements and understandings of any kind or nature.

B-2-6



--------------------------------------------------------------------------------



 



16. Successors and Assigns. The provisions of this Agreement will inure to the
benefit of, and be binding on, the Company and its successors and assigns and
Participant and Participant’s legal representatives, heirs, legatees,
distributees, assigns and transferees by operation of law, whether or not any
such person will have become a party to this Agreement and agreed in writing to
join herein and be bound by the terms and conditions hereof.
     IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of
the date first above written.

                      HERBALIFE LTD.
 
           
 
      By:    
 
           
Michael O. Johnson
          Name:
 
          Title:

B-2-7



--------------------------------------------------------------------------------



 



ANNEX C
FORM OF 2008 RSU
HERBALIFE LTD.
2005 STOCK INCENTIVE PLAN
STOCK UNIT AWARD AGREEMENT
     This Stock Unit Award Agreement (this “Agreement”) is dated as of this 27th
day of March, 2008 (the “Grant Date”), and is between Herbalife Ltd., an entity
organized under the laws of the Cayman Islands (the “Company”), and Michael O.
Johnson (“Participant”).
     WHEREAS, the Company, by action of the Board and approval of its
shareholders established the Herbalife Ltd. 2005 Stock Incentive Plan (the
“Plan”);
     WHEREAS, Participant is employed by the Company or one or more of its
Subsidiaries and the Company desires to encourage Participant to own Common
Shares for the purposes stated in Section 1 of the Plan;
     WHEREAS, Participant and the Company have entered into this Agreement to
govern the terms of the Stock Unit Award (as defined below) granted to
Participant by the Company.
     NOW, THEREFORE, in consideration of the foregoing, the parties hereto agree
as follows:
1. Grant.
     (a) The Company hereby grants to Participant an Award of 130,480 Stock
Units (the “Award”) in accordance with Section 9 of the Plan and subject to the
conditions set forth in this Agreement and the Plan (as amended from time to
time). Each Stock Unit represents the right to receive one Common Share (as
adjusted from time to time pursuant to Section 12 of the Plan) subject to the
fulfillment of the vesting and other conditions set forth in this Agreement. By
accepting the Award, Participant irrevocably agrees on behalf of Participant and
Participant’s successors and permitted assigns to all of the terms and
conditions of the Award as set forth in or pursuant to this Agreement and the
Plan (as such Plan may be amended from time to time).
     (b) Except as otherwise defined herein, capitalized terms used herein shall
have the meanings set forth in the Plan.
2. Vesting.
     (a) Participant’s Stock Units and rights in and to the Common Shares
subject to the Stock Units shall not be vested as of the Grant Date and shall be
forfeitable unless and until otherwise vested pursuant to the terms of this
Agreement. Subject to Participant’s continued employment with the Company and/or
its subsidiaries or affiliates the Award shall become vested in accordance with
the following schedule: (i) thirty percent (30%) of the Stock Units subject to
the Award shall vest on the first anniversary of the Grant Date, (ii) thirty
percent (30%) of the Stock Units subject to the Award shall vest on the second
anniversary of the Grant Date, (iii) thirty percent (30%) of the Stock Units
subject to the Award shall vest on the third

C-1



--------------------------------------------------------------------------------



 



anniversary of the Grant Date, and (iv) the remaining ten percent (10%) of the
Stock Units subject to the Award shall vest on the fourth anniversary of the
Grant Date (each such date a “Vesting Date”). Stock Units that have vested and
are no longer subject to forfeiture are referred to herein as “Vested Units.”
Stock Units that are not vested and remain subject to forfeiture are referred to
herein as “Unvested Units.”
     (b) Notwithstanding anything herein or in the Plan to the contrary, upon
the occurrence of a Section 409A Change of Control (as defined below), any
Unvested Units shall become fully vested as of immediately prior to the
consummation of the Section 409A Change of Control.
     (c) Notwithstanding anything herein or in the Plan to the contrary, in the
event of Participant’s termination of employment as a result of Participant’s
death or “Disability” (as defined below), all Unvested Units shall vest as of
the date of such termination of employment.
     (d) Notwithstanding anything herein or in the Plan to the contrary, but
subject to Section 2(b) hereof, in the event of Participant’s termination of
employment by the Company without “Cause” or by Participant for “Good Reason”
(each as defined below, and the date of such event being referred to in this
Section 2(d) as the “Termination Date”), the Unvested Units shall vest as
follows:
          (i) the portion of the Unvested Units that would have become vested on
the applicable Vesting Date pursuant to Section 2(a) above next following the
Termination Date shall become vested as of the Termination Date on a pro rata
basis, calculated by multiplying such portion of the Unvested Units by a
fraction, the numerator of which is equal to the number of months elapsed from
the Vesting Date that immediately preceded the Termination Date through and
including the month of the Termination Date, and the denominator of which is
twelve;
          (ii) in addition to the Unvested Units described in clause (i) above,
in the event the Termination Date is on or prior to the second anniversary of
the Grant Date, then an additional number of Unvested Units shall become vested
as of the Termination Date equal to fifty percent (50%) of the then-remaining
Unvested Units (determined after applying the clause (i) above);
          (iii) in addition to the Unvested Units described in clause (i) above,
in the event the Termination Date is after the second anniversary of the Grant
Date but on or prior to the third anniversary of the Grant Date, then an
additional number of Unvested Units shall become vested as of the Termination
Date equal to seventy-five percent (75%) of the then-remaining Unvested Units
(determined after applying the clause (i) above); and
          (iv) in addition to the Unvested Units described in clause (i) above,
in the event the Termination Date is after the third anniversary of the Grant
Date, all Unvested Units shall become vested as of the Termination Date.
     (e) For purposes hereof, the terms “Disability,” “Cause” and “Good Reason”
shall have the meaning set forth in the employment agreement by and between the
Company and the Participant dated as of March 27, 2008 (the “Employment
Agreement”).

C-2



--------------------------------------------------------------------------------



 



     (f) For purposes hereof, the term “Section 409A Change in Control” shall
mean the consummation of (i) a “change in the ownership” of the Company, (ii) a
“change in the effective control” of the Company or (iii) a “change in the
ownership of a substantial portion of the assets” of the Company (each as
defined under Section 409A of the Internal Revenue Code of 1986, as amended).
3. Settlement of Stock Units.
     (a) Subject to any deferral pursuant to Paragraph 3(b) hereof and subject
to the provisions of Section 20(b) of the Employment Agreement, each Vested Unit
will be settled by the delivery of one Common Share (subject to adjustment under
Section 12 of the Plan) to Participant or, in the event of Participant’s death,
to Participant’s estate, heir or beneficiary, within thirty (30) days following
the applicable Vesting Date; provided that the Participant has satisfied all of
the tax withholding obligations described in Paragraph 8, and that Participant
has completed, signed and returned any documents and taken any additional action
that the Company deems appropriate to enable it to accomplish the delivery of
the Common Shares.
     (b) Subject to the satisfaction all of the tax withholding obligations
described in Paragraph 8, Participant may elect to defer the receipt of any
Common Shares issuable pursuant to Vested Units by submitting to the Company an
election to defer receipt in the forms attached hereto as Exhibit A. In the
event Participant intends to defer the receipt of any Common Shares, Participant
must submit to the Company a deferral election form within thirty (30) days
following the Grant Date. Participant hereby represents that Participant
understands the effect of any such deferral under relevant federal, state and
local tax laws.
     (c) The date upon which Common Shares are to be issued under either
Paragraph 3(a) or 3(b) above is referred to as the “Settlement Date.” The
issuance of the Common Shares hereunder may be effected by the issuance of a
stock certificate, recording shares on the stock records of the Company or by
crediting shares in an account established on Participant’s behalf with a
brokerage firm or other custodian, in each case as determined by the Company.
Fractional shares will not be issued pursuant to the Award.
     (d) Notwithstanding the above, (i) for administrative or other reasons, the
Company may from time to time temporarily suspend the issuance of Common Shares
in respect of Vested Units, (ii) the Company shall not be obligated to deliver
any Common Shares during any period when the Company determines that the
delivery of shares hereunder would violate any federal, state or other
applicable laws, (iii) the Company may issue Common Shares hereunder subject to
any restrictive legends that, as determined by the Company’s counsel, are
necessary to comply with securities or other regulatory requirements and
(iv) the date on which shares are issued hereunder may include a delay in order
to provide the Company such time as it determines appropriate to address tax
withholding and other administrative matters.
4. Shareholder Rights. Prior to any issuance of Common Shares in settlement of
the Award, no Common Shares will be reserved or earmarked for Participant or
Participant’s account nor shall Participant have any of the rights of a
stockholder with respect to such Common Shares. Except as set forth in
Paragraph 5, the Participant will not be entitled to any privileges of ownership
of the Common Shares (including, without limitation, any voting rights)
underlying Vested Units and/or Unvested Units unless and until Common Shares are
actually delivered to Participant hereunder.

C-3



--------------------------------------------------------------------------------



 



5. Dividend Equivalent Rights. From and after the Grant Date and unless and
until the Award is forfeited or otherwise transferred back to the Company,
Participant will be credited with additional Stock Units having a value equal to
dividends declared by the Company, if any, with record dates that occur prior to
the settlement of the Award as if the Common Shares underlying the Award had
been issued and outstanding, based on the Fair Market Value of a Common Share on
the applicable dividend payment date. Any such additional Stock Units shall be
considered part of the Award and shall also be credited with additional Stock
Units as dividends, if any, are declared, and shall be subject to the same
restrictions and conditions as the Stock Units subject to the Award with respect
to which they were credited (including, but not limited to, the forfeiture
provisions set forth in Paragraph 6). Notwithstanding the foregoing, no such
additional Stock Units will be credited with respect to any dividend declared by
the Company in connection with which the Award is adjusted pursuant to
Section 12 of the Plan.
6. Effect of Termination of Employment. Notwithstanding anything to the contrary
in the Plan, and except as provided in Sections 2(b), 2(c) and 2(d) hereof, upon
a termination of Participant’s employment with the Company for any reason, the
Unvested Units shall be forfeited by Participant and cancelled and surrendered
to the Company without payment of any consideration to Participant.
7. Adjustments of Common Shares and Awards. Subject to Section 12(a) of the
Plan, in the event of any change in the outstanding Common Shares by reason of
an acquisition, spin-off or reclassification, recapitalization or merger,
combination or exchange of Common Shares or other corporate exchange, Change of
Control or similar event, the Committee shall adjust appropriately the number or
kind of shares or securities subject to the Award and make such other revisions
to the Award as it deems are equitably required.
8. Withholding Taxes.
     (a) Participant is liable and responsible for all taxes owed in connection
with the Award, regardless of any action the Company takes with respect to any
tax withholding obligations that arise in connection with the Award. The Company
does not make any representation or undertaking regarding the treatment of any
tax withholding in connection with the grant, vesting or settlement of the Award
or the subsequent sale of Common Shares issuable pursuant to the Award. The
Company does not commit and is under no obligation to structure the Award to
reduce or eliminate Participant’s tax liability.
     (b) Prior to any event in connection with the Award (e.g., vesting or
payment in respect of the Award) that the Company determines may result in any
domestic or foreign tax withholding obligation, whether national, federal, state
or local, including any social tax obligation (the “Tax Withholding
Obligation”), Participant is required to arrange for the satisfaction of the
amount of such Tax Withholding Obligation in a manner acceptable to the Company.

C-4



--------------------------------------------------------------------------------



 



     (c) Unless the Committee provides otherwise, at any time not less than five
(5) business days before any Tax Withholding Obligation arises (e.g., a
Settlement Date), Participant shall notify the Company of Participant’s election
to pay Participant’s Tax Withholding Obligation by wire transfer, cashier’s
check or by authorizing the Company to withhold a portion of the Common Shares
that would otherwise be issued to Participant as a result of the settlement of
the Stock Units or by tendering Common Shares (either actually or by
attestation) previously acquired, or other means permitted by the Company. In
such case, Participant shall satisfy his or her tax withholding obligation by
paying to the Company on such date as it shall specify an amount that the
Company determines is sufficient to satisfy the expected Tax Withholding
Obligation by (i) wire transfer to such account as the Company may direct,
(ii) delivery of a cashier’s check payable to the Company, Attn: General
Counsel, at the Company’s principal executive offices, or such other address as
the Company may from time to time direct, (iii) authorizing the Company to
withhold a portion of the Common Shares that would otherwise be issued to
Participant as a result of the settlement of the Stock Units or by tendering
Common Shares (either actually or by attestation) previously acquired, or
(iv) such other means as the Company may establish or permit (including by means
of a “same day sale” program developed under Regulation T as promulgated by the
Federal Reserve Board to the extent permitted by the Company and applicable
law). Participant agrees and acknowledges that prior to the date the Tax
Withholding Obligation arises, the Company will be required to estimate the
amount of the Tax Withholding Obligation and accordingly may require the amount
paid to the Company under this Paragraph 8(c) to be more than the minimum amount
that may actually be due and that, if Participant has not delivered or otherwise
provided payment of a sufficient amount to the Company to satisfy the Tax
Withholding Obligation (regardless of whether as a result of the Company
underestimating the required payment or Participant failing to timely make the
required payment), the additional Tax Withholding Obligation amounts shall be
satisfied by such other means as the Committee deems appropriate.
9. Securities Law Compliance. Participant understands that the Company is under
no obligation to register for resale the Common Shares issued upon settlement of
the Award. The Company may impose such restrictions, conditions or limitations
as it determines appropriate as to the timing and manner of any resales by
Participant or other subsequent transfers by Participant of any Common Shares
issued as a result of or under this Award, including without limitation
(i) restrictions under an insider trading policy, (ii) restrictions that may be
necessary in the absence of an effective registration statement under the
Securities Act of 1933, as amended, covering the Award and/or the Common Shares
underlying the Award and (iii) restrictions as to the use of a specified
brokerage firm or other agent for such resales or other transfers. Any sale of
the Common Shares must also comply with other applicable laws and regulations
governing the sale of such shares.
10. Assignment or Transfer Prohibited. The Award (whether or not vested) may not
be assigned or transferred otherwise than by will or by the laws of descent and
distribution; provided, however, Participant may assign or transfer the Award to
the extent permitted under the Plan, provided that the Award shall be subject to
all the terms and condition of the Plan, this Agreement and any other terms
required by the Committee as a condition to such transfer. Neither the Award nor
any right hereunder shall be subject to attachment, execution or other similar
process. In the event of any attempt by Participant to alienate, assign, pledge,
hypothecate or otherwise dispose of the Award or any right hereunder, except as
provided for herein, or in the event of the levy or any attachment, execution or
similar process upon the rights or interests hereby conferred, the Company may
terminate the Award by notice to Participant, and the Award shall thereupon
become null and void.

C-5



--------------------------------------------------------------------------------



 



11. Committee Authority. Any question concerning the interpretation of this
Agreement or the Plan, any adjustments required to be made under this Agreement
or the Plan, and any controversy that may arise under this Agreement or the Plan
shall be determined by the Committee in its sole and absolute discretion. All
decisions by the Committee shall be final and binding.
12. Application of the Plan. The terms of this Agreement are governed by the
terms of the Plan, as it exists on the date of hereof and as the Plan is amended
from time to time. In the event of any conflict between the provisions of this
Agreement and the provisions of the Plan, the terms of the Plan shall control,
except as expressly stated otherwise herein. As used herein, the term “Section”
generally refers to provisions within the Plan, and the term “Paragraph” refers
to provisions of this Agreement.
13. No Right to Continued Employment. Nothing in the Plan, in this Agreement or
any other instrument executed pursuant thereto or hereto shall confer upon
Participant any right to continued employment with the Company or any of its
Subsidiaries or affiliates.
14. Further Assurances. Each party hereto shall cooperate with each other party,
shall do and perform or cause to be done and performed all further acts and
things, and shall execute and deliver all other agreements, certificates,
instruments, and documents as any other party hereto reasonably may request in
order to carry out the intent and accomplish the purposes of this Agreement and
the Plan.
15. Entire Agreement. This Agreement and the Plan together set forth the entire
agreement and understanding between the parties as to the subject matter hereof
and supersede all prior oral and written and all contemporaneous or subsequent
oral discussions, agreements and understandings of any kind or nature.
16. Successors and Assigns. The provisions of this Agreement will inure to the
benefit of, and be binding on, the Company and its successors and assigns and
Participant and Participant’s legal representatives, heirs, legatees,
distributees, assigns and transferees by operation of law, whether or not any
such person will have become a party to this Agreement and agreed in writing to
join herein and be bound by the terms and conditions hereof.
[signature page follows]

C-6



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of
the date first above written.

                      HERBALIFE LTD.
 
           
 
      By:    
 
           
Michael O. Johnson
          Name:
 
          Title:

C-7



--------------------------------------------------------------------------------



 



HERBALIFE LTD.
2005 STOCK INCENTIVE PLAN
STOCK UNIT AWARD AGREEMENT
DEFERRAL ELECTION FORM
     Effective as of ___, the undersigned hereby irrevocably elects (the
“Election”) to defer receipt of certain common shares (the “Common Shares”) of
Herbalife Ltd. (the “Company”) related to the Stock Units (the “Award”) awarded
under and pursuant to the Stock Unit Award Agreement dated March 27, 2008 (the
“Award Agreement”) and the Herbalife Ltd. 2005 Stock Incentive Plan, as amended
from time to time (the “Plan”). This deferral shall be made in accordance with
the terms and provisions outlined in this Election in the manner and amount set
forth below.
In making this election, the following rules apply:

  •   You may elect to defer the settlement of all or a portion of your Award.
Your deferral must be expressed as a percentage of the Stock Units subject to
the Award, and will apply with respect to that percentage of the Stock Units
that vest on each Vesting Date (other than any Vesting Date that occurs prior to
the date that is 12 months following the date on which this Election is received
by the Company).     •   If you elect to defer the settlement of all or a
portion of your Award, you will receive the Common Shares subject to your Vested
Units (as such term is defined in the Award Agreement) upon the first to occur
of (a) a date specified in this Election or (b) a termination of your employment
with the Company for any reason.

Manner of Transfer
In general, all deferrals pursuant to this election will be paid out in Common
Shares. Subject to the terms and conditions of the Award Agreement and the Plan
and additional delays described in Paragraph 4 below under Terms and Conditions,
all of the Common Shares you are entitled to receive on the Settlement Date
specified in this Election will be transferred to you on the applicable
Settlement Date.
Amount of the Deferral

o    I hereby irrevocably elect to defer settlement of ___% of the Stock Units
subject to the Award.

C-8



--------------------------------------------------------------------------------



 



Duration of the Deferral
Settlement of that portion of the Award specified above shall be deferred until
[by checking the appropriate box below and, if applicable, filling in the
distribution date]:

o    ___, 20___[Note: this date must be after the final vesting date of the
Award], but in no event later than a termination of my employment with the
Company; or   o    termination of my employment with the Company.

Change in Control

o    I hereby acknowledge that unless I elect hereunder not to receive payment
in respect of that portion of the Award deferred hereunder upon a Section 409A
Change in Control Event (as defined herein), I will automatically receive
payment in respect of that portion of the Award deferred hereunder upon the
consummation of either (i) a “change in the ownership” of the Company, (ii) a
“change in the effective control” of the Company or (iii) a “change in the
ownership of a substantial portion of the assets” of the Company (each as
defined under Section 409A of the Internal Revenue Code of 1986, as amended (the
“Code”), and collectively referred to herein as a “Section 409A Change in
Control Event”).

[You must indicate your election not to receive payment upon a Section 409A
Change in Control Event by checking the box and initialing to the left]
Terms and Conditions
By signing this form, you acknowledge your understanding and acceptance of the
following:

  1.   Submission of Election to the Company. You understand that the Election
must be submitted to the Company within 30 days following the date the Award was
granted.     2.   Tax Withholding Obligation. No Common Shares will be issued to
you unless on the Settlement Date unless the Tax Withholding Obligation set
forth in Paragraph 9 of the Agreement is satisfied.     3.   Cash Dividends. You
will be credited with additional Stock Units (the settlement of which shall be
deferred hereunder) having a value equal to any cash dividends declared by the
Company with record dates that occur prior to the settlement of the Award as if
the Common Shares underlying that portion of the Award that is deferred
hereunder had been issued and outstanding, based on the fair market value of a
Common Share on the applicable dividend payment date. Any such additional Stock
Units shall be considered part of the Award and shall also be credited with
additional Stock Units as dividends, if any, are declared, and shall be subject
to all of the terms and conditions set forth herein.

C-9



--------------------------------------------------------------------------------



 



    4.   Automatic Delay for Specified Employees. If the Company determines that
as of the Settlement Date you are a “specified employee” (as such term is
defined under Section 409A of the Code, any Common Shares to be issued to you on
a Settlement Date that occurs by reason of your termination of employment with
the Company other by reason of your death or “disability (as such term is
defined under Section 409A of the Code) will not be issued to you until the date
that is six months following the Settlement Date (or such earlier time permitted
under Section 409A of the Code without the imposition of any accelerated or
additional taxes under Section 409A of the Code).



  5.   ERISA Status. This Election comprises a portion of a plan is intended to
be an unfunded plan that is maintained primarily to provide deferred
compensation to a select group of “management or highly compensated employees”
within the meaning of Sections 201, 301, and 401 of the Employee Retirement
Income Security Act of 1974, as amended (“ERISA”), and therefore to be exempt
from the provisions of Parts 2, 3, and 4 of Title I of ERISA.     6.  
Administration. This Election is administered and interpreted by the Committee
(as such term is defined in the Plan). The Committee has full and exclusive
discretion to interpret and administer this Election. All actions,
interpretations and decisions of the Committee are conclusive and binding on all
persons, and will be given the maximum possible deference allowed by law.     7.
  Claims Procedure. Any person who believes he or she is entitled to any payment
under this Election may submit a claim in writing to the Company. If the claim
is denied (either in full or in part), the claimant will be provided a written
notice explaining the specific reasons for the denial and referring to the
provisions of the Agreement or the Plan on which the denial is based. The notice
will describe any additional information needed to support the claim. The denial
notice will be provided within ninety (90) days after the claim is received. If
special circumstances require an extension of time (up to 90 days), written
notice of the extension will be given within the initial ninety-day period.    
8.   Appeals Procedure. If a claimant’s claim is denied, the claimant (or his or
her authorized representative) may apply in writing to the Company for a review
of the decision denying the claim. The claimant (or representative) then has the
right to review pertinent documents and to submit issues and comments in
writing. The Company will provide written notice of its decision on review
within sixty (60) days after it receives a review request. If additional time
(up to sixty (60) days) is needed to review the request, the claimant will be
given written notice of the reason for the delay. Any claims for benefits under
this Election brought in a court of law must be filed in such court before the
earlier of ninety (90) days after any appeal pursuant to this Paragraph 8 or one
(1) year from the date the claim arose.

[signature page follows]

C-10



--------------------------------------------------------------------------------



 



              Submitted by:       Accepted by:           HERBALIFE LTD.
 
           
 
      By:    
 
           
Michael O. Johnson
          Name:
 
          Title:

C-11



--------------------------------------------------------------------------------



 



ANNEX D
PARACHUTE TAX INDEMNITY PROVISIONS
          This Annex D sets forth the terms and provisions applicable to
Executive pursuant to the provisions of Section 4(g) of the Agreement. This
Annex D shall be subject in all respects to the terms and conditions of the
Agreement. Capitalized terms used without definition in this Annex D shall have
the meanings set forth in the Agreement.
               (i) In the event that Executive shall become entitled to payments
and/or benefits provided by the Agreement or any other amounts in the “nature of
compensation” (whether pursuant to the terms of any plan, arrangement or
agreement with the Company, any person whose actions result in a change of
ownership or effective control covered by Section 280G(b)(2) of the Internal
Revenue Code of 1986, as amended (the “Code”) or any person affiliated with the
Company or such person) as a result of such change in ownership or effective
control (collectively, the “Company Payments”), and such Company Payments will
be subject to the tax (the “Excise Tax”) imposed by Section 4999 of the Code
(and any similar tax that may hereafter be imposed by any taxing authority), the
Company shall pay to Executive at the time specified in clause (v) hereof an
additional amount (the “Gross-Up Payment”) such that the net amount retained by
Executive, after deduction of any Excise Tax on the Company Payments and any
U.S. federal, state, and local income or payroll tax upon the Gross-Up Payment
provided for by this clause (i), but before deduction for any U.S. federal,
state, and local income or payroll tax on the Company Payments, shall be equal
to the Company Payments.
               (ii) For purposes of determining whether any of the Company
Payments and Gross-Up Payment (collectively, the “Total Payments”) will be
subject to the Excise Tax and the amount of such Excise Tax, (A) the Total
Payments shall be treated as “parachute payments” within the meaning of
Section 280G(b)(2) of the Code, and all “parachute payments” in excess of the
“base amount” (as defined under Section 280G(b)(3) of the Code) shall be treated
as subject to the Excise Tax, unless and except to the extent that, in the
opinion of the Company’s independent certified public accountants appointed
prior to any change in ownership (as defined under Section 280G(b)(2) of the
Code) or tax counsel selected by such accountants or the Company (the
“Accountants”) such Total Payments (in whole or in part): (1) do not constitute
“parachute payments,” (2) represent reasonable compensation for services
actually rendered within the meaning of Section 280G(b)(4) of the Code in excess
of the “base amount” or (3) are otherwise not subject to the Excise Tax, and (B)
the value of any non-cash benefits or any deferred payment or benefit shall be
determined by the Accountants in accordance with the principles of Section 280G
of the Code. In the event that the Accountants are serving as accountants or
auditors for the individual, entity or group effecting the change in control
(within the meaning of Section 280G of the Code), the Company may appoint
another nationally recognized accounting firm to make the determinations
hereunder (which accounting firm shall then be referred to as the “Accountants”
hereunder). All determinations hereunder shall be made by the Accountants which
shall provide detailed supporting calculations both to the Company and Executive
at such time as it is requested by the Company or Executive. The determination
of the Accountants shall be final and binding upon the Company and Executive.
               (iii) For purposes of determining the amount of the Gross-Up
Payment, Executive’s marginal blended actual rates of federal, state and local
income taxation in the calendar year in which the change in ownership or
effective control that subjects Executive to the

D-1



--------------------------------------------------------------------------------



 



Excise Tax occurs shall be used. In the event that the Excise Tax is
subsequently determined by the Accountants to be less than the amount taken into
account hereunder at the time the Gross-Up Payment is made, Executive shall
promptly repay to the Company, at the time that the amount of such reduction in
Excise Tax is finally determined, the portion of the prior Gross-Up Payment
attributable to such reduction (plus the portion of the Gross-Up Payment
attributable to the Excise Tax and U.S. federal, state and local income tax
imposed on the portion of the Gross-Up Payment being repaid by Executive), plus
interest on the amount of such repayment at the rate provided in
Section 1274(b)(2)(B) of the Code. In the event that the Excise Tax is later
determined by the Accountants or the Internal Revenue Service to exceed the
amount taken into account hereunder at the time the Gross-Up Payment is made
(including by reason of any payment the existence or amount of which cannot be
determined at the time of the Gross-Up Payment), the Company shall make an
additional Gross-Up Payment in respect of such excess (plus any interest or
penalties payable with respect to such excess imposed by the applicable taxing
authority) promptly after the amount of such excess is finally determined.
               (iv) The Gross-Up Payment or portion thereof provided for in
clause (iii) above shall be paid not later than the sixtieth (60th) day
following an event occurring which subjects Executive to the Excise Tax;
provided, however, that if the amount of such Gross-Up Payment or portion
thereof cannot be finally determined on or before such day, the Company shall
pay to Executive on such day an estimate, as determined in good faith by the
Accountants, of the minimum amount of such payments and shall pay the remainder
of such payments (together with interest at the rate provided in
Section 1274(b)(2)(B) of the Code), subject to further payments pursuant to
clause (iii) above, as soon as the amount thereof can reasonably be determined.
Subject to clauses (iii) and (viii) of this Annex D, in the event that the
amount of the estimated payments exceeds the amount subsequently determined to
have been due, such excess shall constitute a loan by the Company to Executive,
payable on the fifth (5th) day after demand by the Company (together with
interest at the rate provided in Section 1274(b)(2)(B) of the Code).
               (v) Executive shall promptly notify the Company in writing of any
claim by any taxing authority that, if successful, would require the payment by
the Company of a Gross-Up Payment; provided, however, that failure by Executive
to give such notice promptly shall not result in a waiver or forfeiture of any
the Executive’s rights under this Annex D except to the extent of actual damages
suffered by the Company as a result of such failure. If the Company notifies
Executive in writing within 15 days after receiving such notice that it desires
to contest such claim (and demonstrates to the reasonable satisfaction of
Executive its ability to pay any resulting Gross-Up Payment), the Executive
shall:

  (A)   give the Company any information reasonably requested by the Company
relating to such claim;     (B)   take such action in connection with contesting
such claim as the Company shall reasonably request in writing from time to time,
including, without limitation, accepting legal representation with respect to
such claim by an attorney selected by the Company that is reasonably acceptable
to Executive;

D-2



--------------------------------------------------------------------------------



 



  (C)   cooperate with the Company in good faith in order effectively to contest
such claim; and     (D)   permit the Company to participate in any proceedings
relating to such claim;

provided, however, that the Company’s actions do not unreasonably interfere with
or prejudice Executive’s disputes with the taxing authority as to other issues;
and provided, further, that the Company shall bear and pay on an after-tax and
as-incurred basis, all attorneys fees, costs and expenses (including additional
interest, penalties and additions to tax) incurred in connection with such
contest and shall indemnify and hold Executive harmless, on an after-tax and
as-incurred basis, for all resulting taxes (including, without limitation,
income and excise taxes), interest, penalties and additions to tax.
               (vi) The Company shall be responsible for all charges of the
Accountants.
               (vii) The Company and Executive shall promptly deliver to each
other copies of any written communications, and summaries of any verbal
communications, with any taxing authority regarding the Excise Tax covered by
this Annex D.
               (viii) Nothing in this Annex D is intended to violate the
Sarbanes-Oxley Act of 2002 and to the extent that any advance or repayment
obligation hereunder would do so, such obligation shall be modified so as to
make the advance a nonrefundable payment to Executive and the repayment
obligation null and void.
               (ix) Notwithstanding the foregoing, any payment or reimbursement
made pursuant to this Annex D shall be paid to Executive promptly and in no
event later than the end of the calendar year next following the calendar year
in which the related tax is paid by Executive or as otherwise provided under
Treasury Regulation §1.409A-3(i)(1)(v).
               (x) The provisions of this Annex D shall survive the termination
of Executive’s employment with the Company for any reason and any amount payable
under this Annex D shall be subject to the provisions of Section 20 of the
Agreement.

D-3



--------------------------------------------------------------------------------



 



ANNEX E
AGREEMENT AND GENERAL RELEASE
Agreement and General Release (the “Agreement”), by and among Michael O. Johnson
(“Executive” and referred to herein as “you”) and Herbalife International of
America, Inc., a Nevada corporation (the “Company”).
1. In exchange for your waiver of claims against the Company Entities (as
defined below) and compliance with other terms and conditions of this Agreement,
upon the effectiveness of this Agreement, the Company agrees to provide you with
the payments and benefits provided in Section 4 of your employment agreement
with the Company, dated March 27, 2008 (the “Employment Agreement”).
2. (a) In consideration for the payments and benefits to be provided to you
pursuant to paragraph 1 above, you, for yourself and for your heirs, executors,
administrators, trustees, legal representatives, and assigns (hereinafter
referred to collectively as “Releasors”), FOREVER RELEASE AND DISCHARGE THE
Company and its past, present and future parent entities, subsidiaries,
divisions, affiliates and related business entities, successors and assigns,
assets, employee benefit plans or funds, and any of its or their respective
past, present and/or future directors, officers, fiduciaries, agents, trustees,
administrators, employees and assigns, whether acting on behalf of the Company
or in their individual capacities (collectively the “Company Entities”) from any
and all claims, suits, demands, causes of action, covenants, obligations, debts,
costs, expenses, fees and liabilities of any kind whatsoever in law or equity,
by statute or otherwise, whether known or unknown, vested or contingent,
suspected or unsuspected and whether or not concealed or hidden (collectively,
the “Claims”), which you ever had, now have, or may have against any of the
Company Entities by reason of any act, omission, transaction, practice, plan,
policy, procedure, conduct, occurrence, or other matter related in any way to
your employment by (including, but not limited to, termination thereof) the
Company Entities up to and including the date on which you sign this Agreement,
except as provided in subsection (c) below.
          (b) Without limiting the generality of the foregoing, this Agreement
is intended to and shall release the Company Entities from any and all claims,
whether known or unknown, which Releasors ever had, now have, or may have
against the Companies Entities arising out of your employment or termination
thereof, including, but not limited to: (i) any claim under the Age
Discrimination in Employment Act, Title VII of the Civil Rights Act of 1964, the
Americans with Disabilities Act, the Employee Retirement Income Security Act of
1974 (excluding claims for accrued, vested benefits under any employee benefit
or pension plan of the Company Entities subject to the terms and conditions of
such plan and applicable law), the Family and Medical Leave Act, the Worker
Adjustment and Retraining Notification Act of 1988, or the Fair Labor Standards
Act of 1938, in each case as amended; (ii) any claim under the California Fair
Employment and Housing Act, the California Labor Code, the California Family
Rights Act, or the California Pregnancy Disability Leave Law; (iii) any other
claim (whether based on federal, state, or local law (statutory or decisional),
rule, regulation or ordinance) relating to or arising out of your employment,
the terms and conditions of such employment, the termination of such employment,
including, but not limited to, breach of contract (express or implied), wrongful
discharge, detrimental reliance, defamation, emotional distress or compensatory
or punitive damages; and (iv) any claim for attorneys’ fees, costs,
disbursements and/or the like.

E-1



--------------------------------------------------------------------------------



 



          (c) Notwithstanding the foregoing, nothing in this Agreement shall be
a waiver of claims: (1) that may arise after the date on which you sign this
Agreement; (2) with respect to your right to enforce your rights that survive
termination under the Employment Agreement (including, without limitation, the
Internal Revenue Code Sections 280G and 409A indemnity provisions under the
Employment Agreement) or any other written agreement entered into between you
and the Company (including, without limitation, any equity grants or
agreements); (3) regarding rights of indemnification, receipt of legal fees and
directors and officers liability insurance to which you are entitled under the
Employment Agreement, the Company’s Certificate of Incorporation or By-laws,
pursuant to any separate writing between you and the Company or pursuant to
applicable law; (4) relating to any claims for accrued, vested benefits under
any employee benefit plan or pension plan of the Company Entities subject to the
terms and conditions of such plan and applicable law; or (5) as a stockholder or
optionholder of the Company.
          (d) In signing this Agreement, you acknowledge that you intend that
this Agreement shall be effective as a bar to each and every one of the Claims
hereinabove mentioned or implied. You expressly consent that this Agreement
shall be given full force and effect according to each and all of its express
terms and provisions, including those relating to unknown, unsuspected or
unanticipated Claims (notwithstanding any state statute that expressly limits
the effectiveness of a general release of unknown, unsuspected or unanticipated
Claims), if any, as well as those relating to any other claims hereinabove
mentioned or implied. You acknowledge and agree that this waiver is an essential
and material term of this Agreement, and if you bring your own Claim in which
you seek damages against any Company Entity, or if you seek to recover against
any Company Entity in any Claim brought by a governmental agency on your behalf,
the release set forth in this Agreement shall serve as a complete defense to
such Claims, and you shall reimburse each Company Entity for any attorneys’ fees
or expenses or other fees and expenses incurred in defending such Claim;
provided, however, if a class action claim or governmental claim is brought on
your behalf, your obligations will be limited to opting out of such action or
other proceedings received in connection therewith to the Company, it being
agreed that you shall not be liable to the Company for any attorneys’ fees or
expenses or other fees or expenses in the case of any such class action claim or
governmental claim.
          (e) This Agreement shall not affect your rights under the Older
Workers Benefit Protection Act to have a judicial determination of the validity
of this Agreement and does not purport to limit any right that you may have to
file a charge under the Age Discrimination in Employment Act or other civil
rights statute or to participate in an investigation or proceeding conducted by
the Equal Employment Opportunity Commission or other investigative agency. This
Agreement does, however, waive and release any right to recover damages under
the Age Discrimination in Employment Act or other civil rights statute.

E-2



--------------------------------------------------------------------------------



 



          (f) Without limiting the generality of the foregoing, you waive all
rights under California Civil Code Section 1542, which provides:
A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH
IF KNOWN BY HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH
THE DEBTOR.
3. (a) This Agreement is not intended, and shall not be construed, as an
admission that any of the Company Entities has violated any federal, state or
local law (statutory or decisional), ordinance or regulation, breached any
contract or committed any wrong whatsoever against you.
         (b) Should any provision of this Agreement require interpretation or
construction, it is agreed by the parties that the entity interpreting or
constructing this Agreement shall not apply a presumption against one party by
reason of the rule of construction that a document is to be construed more
strictly against the party who prepared the document.
4. For two years from and after the date of your employment termination, each of
the undersigned agrees not to make any derogatory, negative or disparaging
public statement about the other party hereto (or, as applicable, any other
Company Entity, or members of your family) or to make any public statement (or
any statement likely to become public) that could reasonably be expected to
adversely affect or disparage the reputation, or, to the extent applicable,
business or goodwill of any of the undersigned (i.e., the Company or any other
Company Entity, on the one hand, or you or your family, on the other hand), it
being agreed and understood that nothing herein shall prohibit any party
(a) from disclosing that you are no longer employed by the Company, (b) from
responding truthfully to any governmental investigation or inquiry related
thereto, whether by the Securities and Exchange Commission or other governmental
entity or any other law, subpoena, court order or other compulsory legal process
or any disclosure requirement of the Securities and Exchange Commission, or
(c) from making traditional competitive statements in the course of promoting a
competing business, so long as any statements made by you described in this
clause (c) are not based on confidential information obtained during the course
of your employment with the Company.
5. This Agreement is binding upon, and shall inure to the benefit of, the
parties and their respective heirs, executors, administrators, successors and
assigns.
6. This Agreement shall be construed and enforced in accordance with the laws of
the State of California applicable to agreements made and to be performed
entirely within such State.
7. You acknowledge that your obligations pursuant to Sections 5 and 6 of the
Employment Agreement survive the termination of your employment in accordance
with the terms thereof. The Company acknowledges that its obligations under
Sections 4 and 18 of the Employment Agreement survive the termination of your
employment in accordance with the terms thereof.

E-3



--------------------------------------------------------------------------------



 



8. You acknowledge that you: (a) have carefully read this Agreement in its
entirety; (b) have had an opportunity to consider for at least twenty-one
(21) days the terms of this Agreement; (c) are hereby advised by the Company in
writing to consult with an attorney of your choice in connection with this
Agreement; (d) fully understand the significance of all of the terms and
conditions of this Agreement and have discussed them with your independent legal
counsel, or have had a reasonable opportunity to do so; (e) have had answered to
your satisfaction by your independent legal counsel any questions you have asked
with regard to the meaning and significance of any of the provisions of this
Agreement; and (f) are signing this Agreement voluntarily and of your own free
will and agree to abide by all the terms and conditions contained herein.
9. You understand that you will have at least twenty-one (21) days from the date
of receipt of this Agreement to consider the terms and conditions of this
Agreement. You may accept this Agreement by signing it and returning it to the
Company’s General Counsel at the address specified pursuant to Section 12 of the
Employment Agreement. After executing this Agreement, you shall have seven
(7) days (the “Revocation Period”) to revoke this Agreement by indicating your
desire to do so in writing delivered to the Company’s General Counsel at the
address above by no later than 5:00 p.m. on the seventh (7th) day after the date
you sign this Agreement. The effective date of this Agreement shall be the
eighth (8th) day after you sign the Agreement (the “Agreement Effective Date”).
If the last day of the Revocation Period falls on a Saturday, Sunday or holiday,
the last day of the Revocation Period will be deemed to be the next business
day. In the event you do not accept this Agreement as set forth above, or in the
event you revoke this Agreement during the Revocation Period, this Agreement,
including but not limited to the obligation of the Company to provide the
payments and benefits provided in paragraph 1 above, shall be deemed
automatically null and void.

             
   
                EXECUTIVE    
 
           
 
  By:        
 
      Michael O. Johnson    
 
           
   
                HERBALIFE INTERNATIONAL OF
AMERICA, INC.    
 
           
 
  By:        
 
           
 
  Name:        
 
     
 
     
 
           
 
  Title:        
 
           
   
           

E-4